 LION UNIFORM249Lion Uniform, Janesville Apparel DivisionandOil,Chemical and Atomic Workers InternationalUnion,AFL-CIO. Cases 10-CA-12938(E), 10-CA-13089(E), and 10-CA-13284-2(E)7 August 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, AND STEPHENSOn 13 September 1983 Administrative LawJudge J. Pargen Robertson issued the attached de-cision.The General Counsel filed exceptions and asupporting brief. The Applicant filed cross-excep-tions, a supporting brief, and a brief in response totheGeneralCounsel's exceptions.The GeneralCounsel filed a brief in opposition to the cross-ex-ceptions.The Applicant further filed a motion todismiss the General Counsel's exceptions for lackof jurisdiction, and the General Counsel filed amemorandum in opposition to the, Applicant'smotion to dismiss.' Thereafter, the General Coun-selfiled a supplemental brief and a request forleave to file that brief in opposition to the Appli-cant's motion, and the Applicant filed a brief in op-position thereto.2The Applicant also filed amotion for issuance of decision.The ' Board has considered the decision and therecord in light of the exceptions, motions, andbriefs and has decided to affirm the judge's rulings,findings, and conclusions only to the extent consist-ent with this Supplemental Decision and Order.On 21 January 1982 the Board issued a Decisionand Order in the underlying unfair labor practicecase.3Thereafter, theApplicant applied for anaward of attorney's fees and expenses pursuant tothe Equal Access to Justice Act (EAJA), 5 U.S.G.§, 504 (1982).4 In the attached decision, the judgefound that the' Applicant is an eligible party andthat the position of the General Counsel in the un-derlying casewas not "substantially justified"within the meaning of EAJA. Accordingly, he rec-olmmended that the Applicant be reimbursed forcertain specified fees and expenses incurred in theunderlying unfair labor practice proceeding and inthe instant EAJA proceeding. The General Coun-sel has excepted; the Applicant has cross-excepted;and, as noted, has also filed a motion to dismiss theGeneral Counsel's exceptions for lack of jurisdic-tion.Initially,we must rule on the Applicant's motionto dismiss the General Counsel's exceptions forlack of jurisdiction. The Applicant contends thatthe Board does not have jurisdiction to review thejudge's EAJA decision. This contention is premisedon the original language of EAJA, which subse-quently was amended.5 The amendments to EAJA,which apply to "cases pending on . . . the date ofthe enactment of this Act,"s include the addition ofthe following language to Section 504(a)(3): "Thedecision of the agency on the application for feesand other expenses shall be the final administrativedecision under this section." The report of theHouse of Representatives' Committee on the Judi-ciary that accompanied the bill which subsequentlywas enacted as the amendments to EAJA states, re-garding this language, "This provision explicitlyadopts the view that the agency makes the final de-cision in the award of fees in administrative pro-ceedings under section 504. This ... recognizesthe fact that decisions in administrative proceedingsare generally not final until they have been adoptedby the agency."7 Accordingly, we find that theBoard has jurisdiction to review the judge's EAJAdecision, and we deny the Applicant's motion todismiss.We now consider the judge's award of feesto the Applicant.The first issues to consider are the Applicant'seligibility for reimbursement and the date for deter-mining that eligibility.The original language ofEAJA defined a "party" eligible for reimbursementof legal fees and expenses as "[a] corporation .. .but exclude[d] (i) any . . . corporation . . . whosenet worth exceeded $5,000,000 at the time the ad-versary adjudication was initiated . . . and (ii) any... corporation ... having more than 500 em-ployees at the time the adversary adjudication wasinitiated."8The judge concluded that EAJA maybe read toincludeas eligible those corporationswitheither500 or fewer employees,or anet worthof $5,000,000 or less. He also determined that theApplicant's eligibility should be judged as of 171The Applicant also requested oral argument.Thisrequest is denied asthe record,the exceptions, the cross-exceptions,and the briefs,adequatelypresent the issues and the positions of the parties.2The General Counsel's request is denied as the positions of the par-ties had been presented adequately prior to the filing of the request, i.e.,in the Applicant'smotion to dismiss,theGeneral Counsel's exceptionsand the General Counsel'smemorandum in opposition to the Applicant'smotion.$Lion Uniform,259 NLRB 1141.4 Subsequently, EAJA was amended. See Pub. L. 99-80,'99 Stat 183-187 (1985). '5 See the original versionsof 5 U.S.C. § 504(a)(1) (applications "shall"be granted"unless the adjudicativeofficer of the agencyfinds that theposition of the agency as a party to the proceeding was substantially jus-tifiedor that special circumstances make an award unjust"), §504(c)(2)N al party dissatisfied withthe feedetermination..may petition forleave to appeal to the court...havingjurisdictionto review the meritsof the underlying decision of the agency adversary adjudication"); and§ 504(6)(1)(6) which, in defining "party." does not include any agency ofthe UnitedStates.6Pub.L 99-80 §7(a), 99 Stat. '183, 186 (1985).7H.R. Rep.No. 99-120 at 14 (1985).S 5 U.S.C. § 504(b)(1)(B) (1982).285 NLRB No. 29 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNovember 1977, the date on which the first com-plaint inthe underlying unfair labor practice casewas issued. We find merit in the General Counsel'sexceptions to both of these points.Contrary to the judge's conclusion, the plain lan-guage of Section 504(b)(1)(B) prior to the 1985amendmentsclearly showed that a corporationmust have hadbotha net worth of not more than$5 millionandnot more than 500 employees to beeligibleforan award from the Board underEAJA.9 More important, however, is the 1985amendmentof the definition of an eligible party.As noted above, the 1985 amendments to EAJAapply to cases such as the instant case that werepending on the date of the enactment of thoseamendments.Section 504(b)(1)(B) was amended inpertinent part to define as an eligible party "(ii) any... corporation . . . the net worth of which didnot exceed $7,000,000 at the time the adversary ad-judicationwas initiated, and which had not morethan 500 employees at the time the adversary adju-dication was initiated."10 Thus, the currently appli-cablelanguage ofEAJA makes it clear that boththe net worth requirement and the employee com-plementrequirement must be met as of the relevantdate if a corporation is to be found eligible for anaward of attorney's fees andexpenses.We nextmust determine the relevant date in this proceed-ing.The judge concluded that the relevant date toconsider eligibilitywas 17 November 1977, thedate on which the first complaint in the underlyingunfair labor practice proceeding was issued. Asnoted above, EAJA defines the relevant date forthe determination of eligibility as "the time the ad-versary adjudicationwas initiated,"" and theBoard's Rules and Regulations state that eligibilityshall be determined "as of the date of the com-plaintinan unfairlaborpracticeproceeding...." 12 Neither definition explicitly addresses theproblem with which we are confronted in this case,where two complaints were issued on two differentdates and the Applicant prevailed on the allega-tions contained in the second complaint but did notprevail on the allegations contained in the firstSee also the original language ofthe Board's Rulesand Regulations,Sec. 102 143(c)(5), which defined as eligible those corporations "with anetworth of not morethan $5 millionand not more than 500 employ-10 See also Sec102 143(c)(5) of the Board'sRules and Regulations, asamended.51Fed Reg 17732, 17733 (1986), whichdefines an eligiblecorporationas one "witha net worth of notmore than $7 million and notmorethan 500employees."Sec 102 143(d), which wasnot revised,states, "[Tjhe net worth and number of employees of an applicant shallbe determined as ofthe date ofthe complaint in an unfairlabor practiceproceeding"11 5 U S C. § 504(b)(1)(B)12 Board'sRules and Regulations,Sec 102.143(d)complaintas it issuedon 17 November 1977.19 Forthe following reasons, we agree with the GeneralCounsel and will find the Applicant eligible for anaward under EAJA only if it met the requirementsfor eligibility on 9 February 1978, the date of thesecond complaint and the date on which the Gen-eralCounselfirstmade allegations on which theApplicant prevailed.A party may be eligible for an award of attor-ney's fees and expenses pursuant to EAJA if it pre-vails in the underlying adjudication14or in a signif-icant and discrete substantive portion of that pro-ceeding.15As described below, the Applicantherein did not prevail on the allegations made for-mally by the General Counsel in the complaint as itissued on 17 November 1977. That earlier com-plaint alleged, for the most part, that the Applicantunlawfully threatened its employees in various re-spects during a unionorganizing campaign at itsLake City, Tennessee plant. The second complaintprimarily alleged that the Applicant unlawfully re-moved certain work from the Lake City plant inviolation of Section 8(a)(3). Although, as the Ap-plicant points out, the General Counsel relied heav-ily on the organizing campaign threats in the at-tempt to prove that the removal of the work wasmotivated by unlawful considerations, the basic ele-ments of the alleged violations are significantly dif-ferent from each other and the allegedly unlawfuleventswere separated by a period of time-the8(a)(1) allegationsoccurring 3-5 months before theremoval of the work from the Lake City plantwhich was the subject of the 8(a)(3) allegation. Ob-viously, an adverse ruling on the work removal al-legationsof the second complaint would have hada much greater impact on the Applicant's businessthan the cease-and-desist order that ultimatelyissued on the first complaint's contentions. Underthese circumstances, we find that the date of thesecond complaint, 9 February 1978, is the date onwhich the Applicant's eligibility should be deter-mined because the allegations on which the Appli-cant prevailed were first alleged in that complaintand because those allegations formed a significantand discrete substantive portion of the underlyingproceeding.16The next considerations involve the Applicant'snet worth and number of employees on the rele-vant date of 9 February 1978. The General Coun-sel admits that the Applicant had a net worth of13 The complaint which issued on 17 November 1977 waslater amend-ed, in September1980, to include certain8(a)(5) allegationson which theApplicant did prevail14 5 U S C § 504(a)(1) and (2).15 Board'sRules and Regulations, Sec. 102 143(b)11 SeeBoard'sRules and Regulations,Sec 102 143(b) LION UNIFORMless than $5 million on the date.17 At issue iswhether the Applicant on that date employed 500or fewer employees.1 ' The parties appear to agreethat the Applicant employed atleast436.6 employ-ees for EAJA purposes on 9 February 1978. TheGeneral Counsel and the Applicant each exceptedto certain findings of the judge that otherwise af-fected the employee count. For example, the Ap-plicant contends that the judge erred in includingcertain"extra"or temporary employees whoworkedat itsJellico,Tennessee plant between thefall of 1977 and the summer of 1978, and that thejudge erredin includingcertain employees at itsWilliamsburg, Kentucky plant who did not workduring the week that included 9 February 1978.For the reasons stated by the judge, we agree withhis inclusionof these employees. The inclusion ofthese individuals brings the employee count as of 9February 1978 to 455.6. Accordingly, we next con-sider the General Counsel's contention that thejudge erredinnot counting54 individuals whowere on strike at the Applicant's Lake City, Ten-nessee plantfrom 12 October 1977 until 16 May1978.As found in the underlying unfair labor practicecase,theApplicant transferred production of itsproduct line of clothing from Lake City to Beatty-ville,Kentucky, on 24 October 1977 because of thestrike atLake City. The judge concluded that theLake City strikers should not be included in theemployee count because they were not regularlyperforming services for the Applicant on the rele-vant date and because, in view of the transfer ofthe product line and the hiring of new employeesat Beattyville,inclusionof the strikers, who wouldhave been producing the Beattyville product linehad they not struck, would not give an accuratepicture of the Applicant's size for EAJA purposes.We agree with the judge'sexclusionof the 54strikers from the employee count. The Applicantemployed 74 individuals at the Beattyville plant on9 February 1978 in classifications held by the LakeCity strikers prior to the strike. Those individualsproduced the same product produced in Lake Citybefore the strike. Under these circumstances, inclu-17As noted above,the networthstandard was raised to $7 millionwhen EAJAwas amended in 198518EAJA doesnot definethe term "employees "However, it seemsclear that thedefinition is farless restrictive thanthat foundin the Na-tionalLaborRelationsAct, as amended,and in Board and court casesinterpretingSec 2(3) of that Act TheBoard's Rules and Regulationsdefine "employees," for EAJA purposes,as "all personswho regularlyperform servicesfor remunerationfor the applicantunder theapplicant'sdirectionand controlPart-timeemployees shall be included ona propor-tional basis "Sec 102 143(t)251Sion of the strikers would cause the Applicant toappear to be a larger business than it is.19Accordingly, we find that the Applicant had notmore than 500 employees and not more than $7million in net worth on 9 February 1978, the dateon which the General Counsel initiated proceed-ings on which the Applicant prevailed, and thattherefore the Applicantis aneligible party withinthe meaning of EAJA.Having found that the Applicant is a party eligi-ble for an award of EAJA fees,we must nextdecide whether the General Counsel wassubstan-tially justifiedin initiatingand pursuing the unfairlabor practice proceeding. The Board'sRules andRegulations provide that an applicant may receivean award for fees and expenses incurred in connec-tionwith an adversary adjudication if it prevailedin that proceeding or in a significant and discretesubstantive portion of that proceeding unless theGeneral Counsel proves that the position in theunfair labor practice case, over which the applicanthas prevailed, was substantially justified.20 Further,in order to defeat a claim for fees andexpensesunder EAJA, the General Counsel must meet thatburden with respect to each readily identifiablestage of the proceeding.21 For example, the Gener-alCounsel may be able to prove substantial justifi-cation forissuing acomplaint but not in proceedingto a hearing or in filing exceptions to a judge's de-cision. In this case, the judge concluded that theGeneral Counsel was not substantially justified inissuing the complaint on which the Applicant pre-vailed or in taking certain other actions during theunderlyingproceeding. In this connection, hefound that there was "no evidence" showing thattheOctober 1977 relocation of the Applicant'sproduct line was unlawfully motivated and that theGeneral Counsel had offered no evidence showingthat the Applicant violated Section 8(a)(5) of the19We finditunnecessary to decidewhether strikerswill be excludedfromthe totalnumber of an applicant's employees in all cases Furtherarguments advancedby the General Counselwith regard to the inclusionof other individuals need notbe addressedbecausetheywould not affectthe resultreached herein20 Board'sRules and Regulations,Secs 102 143(b), 102.144(a) Thejudge's decision in this case issued 13September1983, prior to the 1985amendmentstoEAJA Subsequentto those amendments, effective 15May 1986,the Boardrevised Sec. 102 144(a) of its Rules and Regulationsregarding substantialjustificationThat sectionnow states (51 Fed. Reg.17732 (1986))An eligible applicant may receive an award for fees and expenses in-curred inconnection with an adversary adjudication or in connec-tionwith asignificant and discrete substantive portion of that pro-ceeding,unless the positionof theGeneral Counsel over which theapplicant has prevailed was substantiallyjustified.The burden ofproof that an award should not be made to an eligible applicant is onthe GeneralCounsel, who may avoidan awardby showingthat theGeneral Counsel'sposition in the proceeding was substantially justi-fied21 SeeTylerBusiness Services v.NLRB,695 F.2d 73(4th Cir 1982). 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAct by its October 1977 relocation. For the follow-ing reasons, we disagree with these conclusions andfind that the General Counsel was substantially jus-tified in pursuing this case throughout the unfairlabor practice proceeding.Briefly stated, the facts of the underlying unfairlabor practice case, which are described in greaterdetail in two earlier Board decisions,22 are as fol-lows: The Union began an organizing campaign atthe Applicant's Lake City, Tennessee plant in thespring of 1977. In its decision at 259 NLRB 1141,theBoard affirmed the judge's conclusion thatduring the campaign, the Applicant violated Sec-tion 8(a)(1) of the Act by, inter alia, interrogatingitsemployees concerning their union activities,threatening that it would not negotiate with theUnion, threatening to discharge employees if theyjoined or engaged in activities on behalf of theUnion, threatening to close the plant if employeesselected the Union as their collective-bargainingrepresentative, and threatening to cancel its plansto expand and improve the Lake City plant be-cause of the employees' union activities. These vio-lationswere found to have been committed by theApplicant's owner, and by high level and low levelsupervisors, and, indeed, were admitted by the Ap-plicant,Despite these unfair labor practices, theUnion won the Board-conducted election held 14July 1977. Over the Applicant's exceptions, theBoard also found that in August 1977 the Appli-cant unlawfully made unilateral changes in workrules.The Board further found that when theUnion commenced a strike on 12 October 1977, theplantmanager unlawfully told an employee thatthe striking employees were fired.Thereafter, on 24 October 1977 while the strikewas still in progress, the Applicant moved theLake City plant's only product line, firemen'sclothing, referred to as fire coats, to its Beattyville,Kentucky location. By telegram dated 23 October,the Applicant informed the Union that the removalof the product line was temporary and that it wascaused by the strike. However, on 24 October theApplicant's attorney sent another telegram to theUnion stating that the move was needed becausethere was insufficient room to expand at Lake City.Negotiations between the Applicant and the Unionbegan the next day, during which the Applicanttold the Union that the move was temporary. TheApplicant also told the Union that the move wastemporary during bargaining sessions on 1, 2, and28 November 1977.22 See 259 NLRB 1141 (1982), noted above, see alsoLion Uniform,247NLRB 992 (1980) None of the present Board members participated ineither decisionThe complaint in Cases 10-CA-12938 and 10-CA-13089, which alleged the 8(a)(1) violations andthe 8(a)(5) violation described above, was issued on17November 1977. During telephone conversa-tions in December 1977, the Board agent, investi-gating yet another charge (Case 10-CA-13284-2),which alleged that the October 1977 move was inviolation of Section 8(a)(3), asked the Applicant'sattorney what its position was with respect to thecharge allegation that removal of the fire coat linewas unlawful. The attorney responded by askingthe Board agent whether he had a copy of the Ap-plicant's 23 October telegram to the Union, whichstated that the move was temporary, and by statingthat he did not know what else he could offer byway of proof other than the Applicant's repeatedassurance to the Union that the move was tempo-rary. Thereafter, the General Counsel requested nofurther evidence on this charge and the Applicantoffered none.On 5 January 1978 the Applicant informed theUnion by letter that it had tentatively decided tomake the transfer of fire coat production fromLake City to Beattyville permanent. The letter alsostated that the Applicant was prepared to discussthematter and that the Applicant intended toproduce other products at Lake City when thestrike ended.23The complaint in Case 10-CA-13284-2 was issued on 9 February 1978, alleging,inter alia, that the October 1977 removal of the firecoat line violated Section 8(a)(3) and (1) of theAct. That allegation was consolidated for hearingwith the earlier complaint's allegations, though thetwo complaints were not formally consolidated.The Applicant made several settlement offersafter the issuance of the second complaint. At thehearing held before Administrative Law Judge Mi-chael O. Miller in May 1978, the Applicant offeredto admit all allegations in the two complaints if theBoard's order would permit it to reopen the LakeCity facilitywith a different product line. Thejudge then limited the hearing to the issues ofwhether the new product line was substantiallyequivalent to the work previously performed atLake City and whether the Applicant had suffi-cient justification for refusing to return the previ-ous product line to Lake City. In his 8 June 1978decision, the judge answered both questions affirm-atively, approved the unilateral settlement agree-ment, and found, pursuant to the Applicant's ad-missions, that the Applicant had violated Section23 The strike ended on 16 May 1978 and the Union made an uncondi-tional offer to returnon behalf ofthe strikers on that date Between 31May and 20 June 1978, the Applicant offered the employees employmenton work other than fire coats Some accepted and some rejected theoffer LIONUNIFORM8(a)(1), (3), and (5) of the Act. The Board reversedJudgeMiller's decision on 11 February 1980,24fording that reinstatement of the fire coat productline-would be an appropriate remedy if the unfairlabor practices were found. The Board concludedthat the new product line was not substantiallyequivalent to the work performed before the strikeand that the record did not support the judge'sfinding that reinstatement of the old product line atLake City would not be feasible.25 Accordingly,the Board remanded the case for further hearing onthe merits of the complaints' allegations.26The Applicant continued to offer settlement pro-posals, which the General Counsel rejected, at leastthrough the commencement of the September 1980hearing before Judge Robertson.27 In his 5 Febru-ary 1981 decision, the judge found that the Appli-cant had not violated Section 8(a)(3) when itmoved the fire coat line from Lake City and that ithad not violated Section 8(a)(5) in any of its deal-ings concerning the move. However, as outlinedabove, the judge found several violations of Sec-tion 8(a)(1),most of which were admitted by theApplicant, and a violation of Section 8(a)(5) in itsunilaterally changing terms and conditions of em-ployment in August 1977. Exceptions to the judge'sdecision were filed by the General Counsel and theCharging Party, and the Applicant filed cross-ex-ceptions. Thereafter, the Board adopted the judge'sdecision.? 8With these facts as background, we will examinetheGeneral Counsel's exceptions to the judge'sfinding that the General Counsel acted withoutsubstantial justification throughout the unfair laborpractice proceeding.The issue of whether the General Counsel wassubstantially justified in pursuing any particularcase must be determined on a case-by-case basis.29Although usually we will find that the GeneralCounsel was substantially justified if the GeneralCounsel introduced evidence during the underlying24 See 247 NLRB 992 (1980), noted above.25 247 NLRB at 992, 994.26Our dissenting colleague elaborates at great length on the Appli-cant's settlementoffer,whichJudge Miller accepted,and strongly inti-mates that the Board should likewise have accepted it But the earlierBoard did not do so, and the record does not show that the Applicantappealed the Board's Order. It therefore stood as the law of this case andwas an element that the General Counsel could consider in the later re-sponses to various other settlement offers which the Applicant made.27At the September 1980 hearing, the General Counsel also includedtwo further unfair labor practice allegations, i.e., that the Applicant hadviolated Sec. 8(aX5) by refusing to bargain about its October 1977 moveand its alleged decision to remain in Beattyville in January 1978. Theseallegations were added to the first, not the second, complaint in this pro-ceeding, though it was the second complaint which alleged that the moveitself violatedSec. 8(a)(3) of the Act.28 259 NLRB 1141 (1981).29Enerhaul, Inc.,263 NLRB 890 (1982), reversed on other grounds710 F.2d 749 (11th Or 1983).253unfair labor practice proceeding which, if credited,would establish a prima facie case, such a showingisnot always necessary to a finding of substantialjustification3Oor always sufficient to prevent afinding that the General Counsel was not substan-tially justified.31However, if, as the judge found inthe instant case, the General Counsel possesses noevidence in support of the allegations, we cannotfind substantial justification.Applying these considerations, we find the Gen-eralCounsel was substantially justified in issuingthe complaint on which the Applicant prevailed.When the complaint, alleging that fire coat produc-tion had been transferred in violation of Section8(a)(3), issued on 9 February 1978, the GeneralCounsel possessed information tending to show thefollowing:During the Union's organizing cam-paign, the Applicant had committed a number of8(a)(1) violations and had threatened to close theLake City plant and cancel expansion plans if theemployees chose the Union as their collective-bar-gaining agent. On 31 August 1977, after the Unionhad won the election, the Applicant changed cer-tain working conditions without notifying and bar-gaining with the Union. When the employees wenton strike on 12 October 1977, the plant managertold one employee that the strikers were fired.About 2 weeks later, fire coat production wastransferred to another plant and the Union receivedconflicting telegrams regarding the reasons for thetransfer.Moreover, after the unfair labor practicecharge concerning the October 1977 move wasfiled, the Applicant came forward with ' no evi-dence in support of its position, other than its 23October telegram to the Union and its various rep-resentations to the Union. Further, when the com-plaint issued in February 1978, it was clear that the"temporary"' move had blossomed into a perma-nent relocation of the fire coat work to Beattyville,and no real evidence had been presented by theApplicant to counter balance the apparent discrimi-natory motive for the move.32 Considering theseso SeeWoodview Rehabilitation Center,268NLRB 1239, 1240 fn. 4(1984),Enerhaul,supra.31 SeeDeBolt Transfer, Inc., 271NLRB 299, 303 fn. 7 (1984).32We reject the General Counsel's contentions that the Applicant's"[failure] to raise material defenses or to proffer supporting evidence"constituted "special circumstances mak[ing] an award unjust," within themeaning ofsec 504(a)(l) of EAJA. The legislative history of EAJAshows that the special circumstances defense available to the agencies is a"safety valve" designed to protect the government from EAJA awards"where unusual circumstances dictate that the government is advancingin good faith a credible, though novel, rule of law " H.R. Rep. 96-1418at 14 (1980). This defense "also givesthe court discretion to deny awardswhere equitable considerations dictate an award should not be made." Id.at 11. Since the General Counsel does not allege that the underlying caseinvolved the advancement of a "credible, though novel, rule of law," andsince we conclude that there are no equitable considerations present inContinued 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfacts,we cannot agree with the Applicant's conten-tion that the General Counsel should have accept-ed its unsupported claim of innocence and dis-missed the charge. See, e.g.,Leeward Auto Wreck-ers,283 NLRB 574 (1987). Therefore, we find thattheGeneral Counsel was substantially justified inissuing the complaint on 9 February 1978, whichalleged an 8(a)(3) violation in the October 1977move.3 3The General Counsel also excepts to the judge'sfindings that the General Counsel was not substan-tially justified in rejecting the Applicant's varioussettlement offers in 1978 and 1980,and in insistingthat the Applicant return fire coat production toLake City even after the Applicant sold its LakeCity facility, in September 1979 to FMK Apparel,Inc.We find merit to these exceptions of the Gen-eral Counsel.As noted, the record in this EAJA proceeding34shows that the Applicant and the Region engagedthis case that would dictate the denial of an award,we find that the Ap-plicant's actions during the investigation stage of the unfair labor practiceproceeding cannot support a conclusion that special circumstances,within the meaning ofEAJA, arepresent here.(Rather, an applicant's re-sponse to the filing and investigation of unfair labor practice charges isonly relevant to the issue of substantial justification.The General'Counselwill be found to have acted with substantial justification in issuing a com-plaint whenever the General Counsel possesses,at the time the complaintis issued, evidence that could reasonably lead an administrative law judgeto find a violation and does not possess evidence that clearly woulddefeat an allegation that the charged party has violated the law. SeeDeBolt Transfer,Inc.,supra.A charged party has no obligation to pro-vide evidence to the General Counsel during an investigationSee Inter-nationalMaintenanceSystems Group,267 NLRB 1136 (1983).)33 Our dissenting colleague claims that in finding the General Counselsubstantially justified we have only focused on "what the General Coun-selactuallyknew [when the complaint issued], rather than on both whattheGeneral Counsel actually knew and also reasonably should haveknown under the circumstances"He then lists two pieces of evidence,i.e., the 23 October telegram and the various representations to the Unionin negotiations,that he calls "unrebutted evidence" showing that themove was not discriminatorily motivated Contrary to our colleague's in-dications,we have considered that evidence, as described above, and weconclude that based on the countervailing evidence likewise available, theGeneral Counsel was substantially justified in issuing the complaint. Inlight of that countervailing evidence,and unlike our dissenting colleague,we do not deem the telegram and representations"unrebutted evidence"that the move was lawful.94As it was originally enacted, EAJA did not define the term"record" or otherwise describe the body of evidence to which an agencyshould have looked when considering an EAJA application.The 1985amendments,however, added the following language to sec 504(a)(1):"Whether or not the position of the agency was substantially justifiedshall be determined on the basis of the administrative record, as a whole,which is made in the adversary adjudication for which fees and other ex-penses are sought." The House Judiciary Committee's report on theamendments,H.R. Rep. No 99-120 at 13, explained the change as fol-lows:When the case is litigated to final decision by a court or adjudica-tive officer(or even when the case is settled after only some litiga-tion procedures)the evaluation of the government's position will bestraightforward,since the parties will have already aired the factsthat led the agency to bring the action No additional discovery ofthe government's [sic]position will be necessary,for EAJApetitionpurposes.Dougherty v. Lehman,711F 2d 555, 561-562 (3d Cir.1983).When the case is conceded on the merits, dropped by the agency,or otherwise settled on terms favorable to the private party beforeany of the merits are heard, the court (or adjudicative officer) willin settlementnegotiations beginning in March 1978and continuing at least until the hearing on themerits in this underlying unfair labor practice casein September 1980. However, in these negotiationstheApplicant never offered unconditionally toreturn fire coat production to Lake City and tooffer to rehire all of its former Lake City employ-ees to make fire coats in Lake City, and the Gener-alCounsel therefore rejected all the Applicant'soffers.As noted above, one of the Applicant's set-tlement proposals, in which it admitted all com-plaint allegations and offered to reopen its LakeCity facility for the production of products otherthan fire coats was approved by Judge Miller in1978. Subsequently, however, as noted above, athree-member panel of the Board reversed thejudge's approval of that unilateral settlement. Inthese circumstances,where the General Counselwas substantially justifiedin issuingthe February1978 complaint; where the Applicant hadrenegedon an earlier settlement agreement; 3 5 and wherethe General Counsel was on notice by the Board'sdecisionreversing Judge Miller that reinstatementof the fire coat line 'would be an appropriateremedy if the General Counsel could prove thecase,we find that the General Counsel was sub-stantially justified in rejecting settlements which of-fered less than full reinstatement, e.g., the Appli-cant's June and August 1980 settlements. Thoughthe case is complicated by the Applicant's sale ofits facility in September 1979, nonetheless, as de-scribed below, this fact does not ultimately changeour conclusion that the General Counsel did notagain look to the record in the case to determine whether the posi-tion of the government was substantially justified. The record in thisinstance will consist of the pleadings,affidavits,and other supportingdocuments filed by the parties in both the fee pro[ceedmg]and thecase on the merits.Thus, the "substantial justification determination"will not involveadditional evidentiary proceedings or additional discovery of agencyfiles, solely for EAJA purposesAlthough congressional intent is now clear that evidentiary hearings arenot to be held on the issue of substantial justification, there was no simi-larly clear directive at the tune of the EAJA proceedings before thejudge in this case.Furthermore, the instantEAJA casewas litigated at atime when very few EAJA cases had been filed, and the case involvedmany issues of first impression.Thus, we find that the judge did not errby holding the hearing in this case, which included the litigation of mat-ters relating to substantial justification.Furthermore,nothing in theEAJAamendments or their legislative history suggests that a recordmade before those amendments were enacted must be ignored by anagency reviewing such a record after the amendments became effective.Accordingly,we hold that the record in this case includes the evidenceregarding the substantial justification issue adduced at the hearing on theApplicant's application for fees and expenses pursuant to EAJA.as In August1977the Regional Director had approved a settlementagreement covering the various 8(a)(1) allegations which the Applicanthas admitted throughout this proceeding. In November 1977 the Region-alDirector withdrew approval of that settlement based on the later alle-gation thaf the Applicant had violated Sec 8(a)(5) by its August 1977unilateral change, referred to above LION UNIFORMhave to accept the Applicant's 1980 settlementoffers. 3 6The judge in the instant proceeding, however,concluded that the General Counsel acted withoutsubstantial justificationwith regard to the settle-ment negotiations in three respects. First, havingfound that the General Counsel was not substan-tially justifiedin issuingthe complaint alleging thatthe removal of fire coat production from Lake Citywas unlawful, he concluded that the General-Counsel was not justified in settlement negotiationsin requiring the relocation of such production toLake City. Second, the judge concluded that theGeneral Counsel acted unreasonably in refusing toinvestigate theApplicant'sclaims inJune andAugust 1980 that a return' of fire coat productionto Lake City would cause financial hardship. Final-ly, the judge concluded that the General Counselacted without substantial justification by continuingto insist, after the Applicant's September 1979 saleof the Lake City facility, that fire coat productionbe returned to Lake City. For the following rea-sons,we disagree with each of these conclusions.Inasmuch as we have concluded, contrary to thejudge, that the General Counsel was substantiallyjustifiedin issuingthe complaint, we cannot findthat the General Counsel's actions regarding settle-ment efforts were unjustified because of the com-plaint's purported lack of merit. Also, as noted, inview of the Board's February 1980 rejection of theApplicant's proposal that was approved by JudgeMiller in 1978, we cannot now find that the Gener-alCounsel should have accepted that proposal. Asfor the judge's second conclusion, we disagree withhis characterization of the General Counsel's ac-tions as a refusal to investigate the Applicant'sclaims of financial hardship. Contrary to the judge,we note that the Applicant did not argue therewould be a financial hardship in restoring the firecoat line in June-August 1980 but rather a hardshipin restoring it if fewer than a certain number ofemployees currently working at FMK accepted itsoffer. The Applicant had not at that time come for-36 Our dissenting colleague has set out much of the breadth of variousof the Applicant's June and August 1980 settlement offers. We note,however,inter alia,that the June offer-did not cover all former unit em-ployees but only those then working for FMK,the company that hadbought the Applicant's Lake City facility. The settlement also includedno backpay offer. Contrary to our dissenting colleague, this clearly wasnot an offer of "what the General Counsel had been insisting upon allalong...."The Applicant's 12 August offer(which was an alternativeto the June offer)did extend to all former unit employees but it was onlyan offer 1o pay moving expenses for those who would accept employ-mentat the Applicant's Beattyville facility. Lastly, we note the Appli-cant's 18 August proposal did extend to all former unit employees but ithad as a condition precedent, the same condition set out in the June offer,i.e., if fewer than 15 former unit employees then working at FMK de-sired to quit the new company and accept work at Lake City with theApplicant then there would be no fire coat work at Lake City for theunit employees who had not been working for FMK.255ward with additional evidence which it later pro-duced at the unfair labor practice hearing that areturn of fire coat production to Lake City wouldhave caused financial hardship. The absence ofsuch evidence formed a large part of the Board'searlier decision to reverse Judge Miller's approvalof the earlier 1978 settlement proposal and of ourfinding that the General Counsel was substantiallyjustifiedin issuingthe complaint in 1978. When fi-nally that evidence was introduced at the Septem-ber-October 1980 hearing on the merits of theunfair labor practice case, Judge Robertson, andlater ithe Board, concluded that the removal of firecoat production did not constitute a violation ofthe Act. But it , does not appear that the GeneralCounsel was apprised of that evidence in June andAugust 1980 and we will not, at this date, and withrespect only to the settlement negotiations, findfault in actions taken by the General Counsel at atime when the Applicant's production of evidenceof financial hardship might have altered the Gener-al Counsel's course of conduct.Finally,we disagree with the judge's conclusionthat the General Counsel acted without substantialjustification in continuing to insist on the return offire coat production to Lake City after the Appli-cant sold its Lake City facility in 1979. Althoughthe sale of the facility complicates the issue ofwhether the General Counsel was substantially jus-tified in rejecting the Applicant's later settlementoffers,we note that the Applicant itself,had indi-cated in its 1980 offers that it would reopen a firecoat facility at Lake City. The Applicant, however,would do so only with certain stipulations. In thecircumstances of this offer, and the Board's Febru-ary 1980 decision, and not then having evidencegoing to the economic hardship of reopening atLake City, the General Counsel was substantiallyjustified in rejecting the Applicant's 1980 settle-ment offers.37A conclusion that the General Counsel was sub-stantially justified in prosecuting the complaintthrough the hearing stage flows logically from ourfindings that there was substantial justification forissuing the complaint and for rejecting the Appli-cant's settlement offers. Contrary to our dissentingcolleague's assertion,much of the evidence reliedon by the judge and the Board in dismissing thecomplaint was not known to the General Counselprior to thecommencementof the hearing. Ourconclusion in this regard is supported by certainfindingsmade by the judge in his decision in theunderlying unfair labor practice case which con-37 See generallyTemp Tech Industries v. NLRB,756 F 2d 586, 590-591fn. 5 (7th Cir. 1985). 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDflictswith certain findings he made in the instantEAJA proceeding. For example, the Applicantpresented at the hearing, for the first time, the fol-lowing evidence: the 24 October 1977 transfer wasnot planned until 21 October; the Applicant ob-tained studies prior to the onset of the organizingcampaign showing that expansion at Lake Citywould have been unduly expensive; the Applicantbegan looking for a larger facility in the early1970's; after the strike began on 12 October, theApplicant fell behind on its production scheduleand received complaints from customers aboutdelays in filling orders; and the Applicant hadplanned to transfer fire coat production to theBeattyville facility,which was purchased shortlybefore the 14 July 1977 election, at some point inthe future without regard to whether its Lake Cityemployees became organized because Beattyvillewas the Applicant's largest facility. The judgerelied heavily on this evidence in the underlyingadjudication. In that decision, the judge stated,with a citation toWright Line,38that "Respondentproved that the move was temporary and was ne-cessitated by business reasons brought on by its em-ployees' strike."39 The judge later in his decisionin the unfair labor practice proceeding explained:In reaching this conclusion [that Applicant'sOctober 1977 move did not violate the Act] Iam bothered by evidence which tends to showthat Respondent was motivated by its employ-ees' union activities. InMay 1977, Respond-ent'sowner threatened employees that itwould close the plant and cancel expansionplans because of the union activities. Thosethreatswould have been persuasiveifRespond-ent had either closed the plant or cancelled ex-pansion activitywithout the intervention ofothermotivating events. . . .Moreover, Re-spondent's alleged illegal activity came at atime when any other action or inaction couldhave endangered its continued viability.40 _We interpret these findings and the citation toWright Linetomean that the judge in the unfairlabor practice proceeding found that the GeneralCounsel had established a prima facie violation ofthe Act in the transfer of fire coat production but38 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir 1981) InWrightLine,the Board established the following test for determining whether arespondent has engaged in unlawful discriminationFirst,we shall require that the General Counsel makea prima facieshowing sufficient to support the inference that protected conductwas a "motivating factor" in the employer's decision Once this isestablished, the burden will shift to the employer to demonstrate thatthe same action would have taken place even in the absence of theprotected conduct [Id at 1089 ]39 259 NLRB 114540 259 NLRB at 1145-1146 (emphasis added)that the Applicant's rebuttal evidence showed theApplicant did not, in fact, violate the Act.41Nevertheless, in his decision in this EAJA pro-ceeding, the judge stated, "[T]here was unrebuttedevidence demonstrating that Applicant relocated itsLake City operations in October 1977 solely be-cause of its inability to meet production because ofthe strike. I believe the General Counsel acted un-reasonably by ignoring that evidence. There wasno evidence showing the relocation was illegallymotivated," and the judge here has also stated,"there was no causal connection [shown betweenthe Section 8(a)(1) violations and the relocation]and overwhelming evidence proved the relocationwas caused by Applicant's inability to meet pro-duction because of the strike." In reaching theseconclusions here, however, the judge failed to takeaccount of hisWright Linecitation in the earliercase and the voluminous evidence set out abovewhich the Applicant introduced at the hearing forthe first time; of which the General Counsel wasnot aware until the hearing; and on which thejudge relied in dismissing the 8(a)(3) allegation.42Also, the judge's conclusion that there was "nocausal connection" between the various 8(a)(1) vio-lations and the relocation allegation appears pre-mised in part on the Applicant's rebuttal evidencewhich was not available to the General Counseluntil the unfair labor practice hearing.Similarly, the judge's conclusion in the instantproceeding that the "General Counsel offered noevidence showing that Applicant violated Section8(a)(5) by its October 1977 relocation," is inconsist-ent with his findings in the underlying case. In theearlier case, he found that "Respondent did notafford the Union an opportunity to negotiate beforethe October 24 move." (259 NLRB at 1144.) Healso noted the conflicting telegrams sent to theUnion at the outset of the strike concerning thereasons for the strike.43 It is clear that the Appli-cant did not bargain about the move, an ostensiblemandatory subject of bargaining. Instead, it pre-sented the Union with a fait accompli and one the*iWe have previously noted(see text accompanying the citation toDeBolt,fn31 above)that the presence of a prima facie case does notalways establish that the General Counsel was substantially justified inbringing a complaint allegation but we do not perceive the facts here tobe similar to those inDeBolt42We agree with the judge and the Applicant that the General Coun-selmust have known that the strike was successful However, this knowl-edge, standing alone, would not necessarily require the General Counselto conclude that the transfer of fire coat production was not unlawfullymotivated or that the Applicant was economically justified in transferringthe work without prior discussion with the certified collective-bargainingrepresentative43 Our dissenting colleague is therefore in error when he indicates thejudge made no reference in the underlying case to evidence submitted bythe General Counsel in support of this allegation LION UNIFORM257GeneralCounsel, based on the available facts,could allege as an 8(a)(5) violation. In his earlierdecision, the judge found that the Applicant hadestablished that business considerations justified itsfailure to bargain with the Union before the tempo-rary relocation of fire coat production.44 The evi-dence that supported this defense included evi-dence presented by the Applicant to rebut the8(a)(3) allegation, and was, as noted above, unavail-able to the General Counsel before the hearing.Therefore, we find that the General Counsel alsowas substantially justified in pursuing through thehearing the allegation that the Applicant had un-lawfully refused to bargain with the Union beforefire coat production was transferred.45However, we agree with the judge that the Gen-eralCounsel was not substantially justified at thehearing in including an allegation that the Appli-cant violated Section 8(a)(5) of the Act on 5 Janu-ary 1978. On that' date, the Applicant notified theUnion that it had "tentatively concluded" not toreturn fire coat production to Lake City becausesuch a move would not be feasible for economicreasons.The letter announcing the tentative deci-sion also stated that the Applicant was "preparedto discuss any aspect of this matter, including thetentative conclusion itself,' in good faith." Thus, theletter on its face does not announce any final deci-sion reached without bargaining and it clearlyoffers to bargain about the tentative decision anditsconsequences. The General Counsel offered noevidence that could support a conclusion that theApplicant violated Section 8(a)(5) on 5 January1978.Under these circumstances, we find that theGeneral Counsel was not substantially justified inpursuing an allegation at the hearing that a viola-tion of Section 8(a)(5) occurred on that date. None-theless,we find that the Applicant is not entitled toan award in connection with this allegation becausethis allegation was not a "significant and discrete"substantive part of the proceeding. The Applicant'sdefense to the allegation necessitated no discernibleadditional effort on the part of the Applicant in liti-gating the underlying case. Primarily, this part ofthe Applicant's defense was based on the plain lan-guage of its 5 January 1973 letter, the same lan-guage the Board relied on in affirming the judge'sdismissal of the allegation and on which we nowrely in finding that the allegation was not substan-44 The judge citedEmpire Terminal Warehouse Co.,151NLRB 1359(1965), for this conclusion.45As noted above at fn. 13, this allegation was not included in thesecond complaint that issued in February 1978 but was added by way ofamendment at the September 1980 hearing to the first complaint A por-tion of our dissenting colleague's opinion might be construed to indicatethat this allegation was part of a complaint as it originally issued but thatis not correct.tially justified.To the extent that the Applicantrelied on evidence that the relocation was motivat-ed solely by economic considerations, that sameevidencewas relevant to the 8(a)(3) allegation.Thus, because the allegation that was made withoutsubstantial justification was so closely related to theallegations that were made with substantial justifi-cation, the Applicant suffered no measurable ex-penditure recoverable under EAJA and no awardwill be made therefor.46Having found that the Applicant is entitled to noaward in connection with the issuance of the com-plaint on which the Applicant prevailed, we mustdecide whether the General Counsel was substan-tially justified in pursuing the case after the Appli-cant introduced the evidence on which the judgeand the Board relied in dismissing the unfair laborpractice case.We find that the General Counselwas substantially justified in continuing the pros-ecution of the case. Although the Applicant's re-buttal evidence, on which the judge and the Boardultimately relied, was introduced during the unfairlabor practice hearing, the General Counsel wasnot obligated to move for the dismissal of the workremoval allegations on the introduction of that evi-dence.The General Counsel could not know,before the judge's decision issued, whether thejudge would credit the Applicant's witnesses' testi-mony or its other evidence, or the relative weightthatwould be given by the judge to the GeneralCounsel's evidence and the Applicant's evidence.Accordingly, we conclude that the General Coun-selwas substantially justified in continuing, the casethrough the close of the hearing and in submittingthe posthearing brief to the judge.For similar reasons, we find that the GeneralCounsel was substantially justified in continuing theunfair labor practice case to the next readily identi-fiable stage of the proceedings, i.e., the filing of ex-ceptions with the Board: Although the Board didnot find the exceptions persuasive, the judge's deci-sion in the unfair labor practice case was suscepti-ble to reasonable arguments regarding its findingsof fact and conclusions of law. For example, boththe 8(a)(3) and (5) allegations regarding the reloca-tion of the Applicant's product line were deter-mined, in large part, by findings regarding the Ap-plicant'smotivations for the relocation. In thisregard, the judge acknowledged that the Applicanthad shown "apparent union animus" and that ithad engaged in an "illegal anti-union campaign"; asnoted above, the judge was "bothered by evidencewhich tends to show that Respondent was motivat-46 SeeHensley v, Eckerhart,461U.S. 424, 436(1983),Goidhaber V.Foley,698 F.2d 193, 197 (3d Cir. 1983). 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed by the employees' union activities."47 In addi-tion to these findings of the judge, we note,that theApplicantmade several contradictorystatementsregarding its plans for the Lake City facility and itsintentionsregarding the Beattyville operations.Thus, in May 1977 the Applicant admittedly violat-ed Section 8(a)(1) of the Act by telling employeesthat it had canceled plans to expand the Lake Cityfacility because of the employees' union activities;on 23 October 1977 the Applicant informed theUnion that the removal of the fire coat productline to Beattyville was caused by the, strike andthat ' itwas temporary; one 24 October the Appli-cant's attorney informed, the Union that the movewas needed because there was not enough roomfor expansion at Lake City; in subsequent negotia-tions with the Union, the Applicant took the posi-tion that the move was temporary; and, on 5 Janu-ary 1978, the Applicant informed the Union of itstentative decision to make the transfer of fire coatproduction from Lake City to Beattyville perma-nent, In view of the above, the Board's agreementwith the judge's conclusions that the removal of,the product line was motivated by business consid-erations rather thanunion animusand that the relo-cation was a reasonable measure necessary to main-tain operations during the strike does not warrant afinding that the General Counsel acted withoutsubstantial justification in filing exceptions to thejudge's decision. EAJA does not require the,Gen-eral Counsel to prevail in the unfair labor practiceproceeding in order to avoid an award of fees andexpenses.Rather, it requires that the GeneralCounsel establish that the actions during those, pro-ceedingswere substantially justified.48Althoughthe General Counsel did not succeed in the attemptto persuade the Board to reverse the judge's under-lying decision, we find that the attempt was sub-stantially justified.In sum,we conclude that the General Counselactedwith substantial justification throughout theunderlying unfair labor practice proceeding.49 TheGeneral Counsel possessed significant relevant evi-dence that warranted the issuance of the complaint.Thereafter, the General Counsel was substantiallyjustifiedin arguingto the judge and the Board thattheApplicant's rebuttal evidence, which was notmade available to the General Counsel until thehearing, was insufficient to require the dismissal of47 259 NLRB at 1145.48 SeeUniversityof New Haven,279 NLRB 294 (1986),Bennington IronWorks,278 NLRB 1087(1986).49 Accordingly,we find it unnecessary to pass on any of the judge'sfindings or conclusions regarding the fees and expenses allegedly incurredby the Applicant during the unfair labor practice and EAJA proceedingsor regarding the General Counsel's actions during the EAJA proceedingbefore thejudge.the complaint.Accordingly, we willdismiss the ap-plication.ORDERThe application of the Applicant, Lion Uniform,Janesville Apparel Division, Lake City,Tennessee,for an award under the Equal Access to JusticeAct isdismissed.CHAIRMAN DOTSON,dissenting.In agreementwith the administrative law judge,and contrary to my colleagues, I find that the Gen-eral Counsel was not substantially justifiedin alleg-ing (1) that the Applicant violated Section 8(a)(3)of the Act by discriminatorily relocating its firecoat production from its Lake City facility in Octo-ber 1977 and (2) that the Applicant violated Sec-tion 8(a)(5) by unilaterally, without bargaining withtheUnion, relocating its fire coat production inOctober 1977.1 Also, againin agreementwith thejudge and contrary to my colleagues, I find thatthe General Counsel was not substantially justifiedin rejecting the Applicant's settlementproposalsand in insisting,as an absolute condition of settle-ment,that the Applicant relocate its fire coat pro-duction back to its Lake City facility.2 Additional-ly, I agree with the judge that thereare no"specialcircumstances" in this case that would make anaward to the Applicant unjust.I find the judge's discussionand analysis of theabove issues to be thorough and persuasive. I sub-scribe to it and have no need to supplement it.Moreover, my colleagues have failed to counter ef-fectively the judge's analysis and ' disposition oftheseissues.In finding that the General Counsel was substan-tially justified in alleging that the Applicant's relo-cation of its fire coat production from Lake Citywas discriminatorilymotivated,,my colleaguesfocus -narrowly-and incompletely-merely onwhat the General Counselactuallyknew, ratherthan on both what the General Counsel actuallyknew and also reasonably should have knownunder the circumstances. The General Counsel hadactual knowledge, of course, of (1) the Applicant'sadmitted violations during the summer of 1977(more than 3- months prior to the allegedly dis-criminatory relocation of fire coat production); (2}'My colleaguesagree with the judge,and I join themin this regard,that the GeneralCounsel wasnot substantiallyjustified in alleging thattheApplicant violated Sec 8(a)(5) by unilaterally, decidingin January1978 not toreturnits fire coatproduction to itsLake City facility.8As mycolleagueshave noted, the Boardhas revised Sec. 102 144(a)of its Rules and Regulations,regarding substantialjustification.In thisregard, I find that the position taken by the General Counselin this casedoes not fall withinevena broad scope of the standardof substantial jus-tification. LION UNIFORM259theApplicant's independent tightening of workrules anddiscontinuance of its practice of makingcoffee for employees and permitting them to usethe company phone to place lunch orders at restau-rants; and (3) the plant manager's statement to anemployee (2 weeks before the relocation of firecoat production) that all striking employees were"fired." But, as found by the judge in the instantEqual Access to Justice Act (EAJA)case as wellas in the underlying unfair labor practice proceed-ing, the GeneralCounselalsohad reason to knowthat (as set forth in the Applicant's 23 October tele-gram to the Union, and made clear to the Union insubsequentnegotiating sessions) (1) the Applicantwas temporarily relocating its fire coat productionfrom Lake City simply and solely because thestrike at Lake City made it temporarily impossiblefor the Applicant to continue production at that fa-cility, and (2) that the Applicant expressed its com-pletewillingnessat that time to return fire coatproduction to Lake Cityas soonas the Lake Cityemployees returned to work. Thus, I ,agree withthe judge that the General Counsel actedunreason-ably in ignoring unrebutted evidence available totheGeneral Counsel, and of which the GeneralCounselhad reasonto know, that in October 1977theApplicant temporarily relocated its fire coatproduction from Lake City solely because it wasunable to produce fire coats at Lake City duringthe strike, and not for discriminatoryreasons as un-reasonably alleged by the General Counsel.3Similarly,in agreementwith the judge and con-trary to mycolleagues,Ifind that the GeneralCounsel was not substantially justifiedin allegingthat the Applicant refused to negotiate with theUnion about the ,temporary relocation of fire coatproduction from Lake City. In finding that theGeneral Counsel was substantially justified in thisregard,my colleagues assert that the - judge's con-clusionin the instantEAJA proceeding, that theGeneral Counsel offered no evidence showing thatthe Applicant violatedSection 8(a)(5) by its Octo-ber 1977 relocation, is inconsistent with the judge'sfindings in the underlying unfair labor practice8 In this regard,I specifically agree with the judge that although viola-tions of Sec.8(a)(1)may indirectly contribute to a determination of ille-gal motive, there must be some causal connection between the assertedevidence of animus and the alleged illegal action-a causal connectionnot present,or even indicated,in the instant case.Leeward Auto Wreckers,283 NLRB 574(1987),relied on by my col-leagues in this general context, is fully distinguishable. InLeeward,unlikein the instant case, there was no objective exculpatory evidence availableto the General Counsel,during the investigatory stage, to counter the in-criminatory evidence of unlawful activity obtained by or otherwise thenavailable to the General Counsel.Instead, the Applicant inLeewardsimply contented itself in this regard with the oral expression of belief onthe part of its labor consultant that the Applicant's unilateral subcontract-ing of unit work was not unlawful, because the collective-bargaiinngagreement did not expressly prohibit subcontracting.case.4However, I see no inconsistency betweenthe judge's assessmentof the lack of substantial jus-tification for the General Counsel's allegation inthis regard in the instant EAJA proceeding, andthe judge's similar assessmentof lack of evidencefrom the General Counsel in support of thisallega-tion in the underlying unfair labor practice case.Indeed, there is no such inconsistencyas assertedby my colleagues. More specifically, in the under-lying unfair labor practice case, the judge makes noreference whatsoever to any evidence presented bythe General Counsel in support of this allegation offailure or refusal on the part of the Applicant tobargain with the Union about the temporary relo-cation of fire coat production from Lake City.Rather, the judge expressly stated in the, unfairlabor practice proceeding that "The record provid-ed no basis on which I could find Respondent vio-latedSection 8(a)(3) or (5) by its October 24move." (259 NLRB at 1145.) Moreover, in the un-derlying unfair labor practice case, the judge foundthat the Applicant did notify the Union on thesame day asthe relocation of fire coat productionthat this relocation was only temporary, broughton by the strike. This evidence of good faith on thepart of the Applicant was of course fully available,through the Union, to the General Counsel duringthe course of a reasonable investigation of theunfair labor practice charges. Additionally, in theunderlying unfair labor practice case the judgefound unrebutted evidence, in the form of, interalia, testimony from theUnion'sdistrict director aswell as from the Applicant's attorney, that on sev-eral occasions during the 10-week period followingthe relocation of fire coat production the Applicantadvised the Union in meetings that the relocationwas only temporary and that fire coat productionwould be returned to Lake City as soon as thestrikewas over. This evidence of openness anddirect dealing on the part of the Applicant in thisregard was also fully available, through the Union,to the General Counsel in the courseof a reasona-ble investigation of this charge. Indeed, in the un-derlying unfair labor practicecase,the judge ex-pressly found that the record established that theApplicant "engaged ingood-faith negotiations withthe Unionbeginning in October 1977"(259 NLRBat 1145, emphasis added)-i.e., immediately on tem-porarily relocating its fire coat production.Contrary to my colleagues, there is nothing inthe judge's treatment of this issue in the instantEAJA case that is inconsistent with his treatmentof it in the underlying unfair labor practice case, assummarized above. On the contrary, his treatment4 LionUniform,259 NLRB 1141 (1982) 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof this matter in both forums is entirely consistent.Thus, the judge's assessment in the instant EAJAcase that "the General Counsel offered no evidenceshowing that the Applicant violated Section 8(a)(5)by its October 1977 relocation" is entirely consist-entwith his assessments in the underlying unfairlabor practice case that "[t]he record provided nobasis on which I could find Respondent violatedSection 8(a)(3) or (5)" and "[t]here was no evi-dence offered demonstrating that Respondent'smove to Beattyville transcended the `reasonablemeasures necessary in order to maintain operationsin such circumstances."'5 The judge rejected theGeneral Counsel's assertion that the Union waspresented with a fait accompli by the Applicant's23 October 1977 telegram advising the Union ofthe temporary relocation of fire coat productionfrom Lake City. Instead, the judge found that factsavailable to the General Counsel and the Unionprior to the issuance of the complaint in the under-lying unfair labor practice indicated no such faitaccompli.More specifically, the judge found thattheGeneral Counsel had available, through theUnion, prior to the issuance of the complaint alleg-ing a violation of Section 8(a)(5) in this regard, (1)theApplicant's telegram to the Union advising itthat the relocation of fire coat production fromLake City was only temporary, brought on by thestrike; and (2) evidence that the Applicant met andin fact negotiated with the Union on six separateoccasions during the 10 weeks following the relo-cation-including on 25 October, the day immedi-ately following the relocation itself. Charged-andcorrectly so-with the knowledge of these exculpa-tory matters prior to the issuance of the complaint,the General Counsel has failed to establish substan-tial justification in alleging that the Applicant failedand refused to'bargain about the temporary reloca-tion of fire coat production from Lake City. In ar-guing to the contrary, my colleagues ultimately-and simply-rely on their same flawed argumentthat the General Counsel was substantially justifiedin alleging that the Applicant's relocation of its firecoat production from Lake City was discriminator-ilymotivated-an argument which the judge alsocorrectly rejected, as summarized above.Having found that the General Counsel actedunreasonably, i.e.,without substantial justification,in alleging that the Applicant acted unlawfully inrelocating its fire coat production from Lake City,logic alone would compel me to find also that theGeneral Counsel acted unreasonably, i.e., without5 Id. at 1145, citing,Empire Terminal Warehouse Co,151 NLRB 1359(1965) (dismissingan allegation of unlawful refusal to bargain about tem-porary subcontracting of work, under circumstances remarkablysimilarto those in the underlying unfair labor practice case).substantial justification, in rejecting all the Appli-cant's numerous offers to settle these unreasonablyalleged matters without recourse to an unfair laborpractice hearing. However, although such an anal-ysis based on logic alone would be sufficient, itwould not tell the story of the General Counsel'sparticular unreasonableness in rejecting the Appli-cant's numerous settlement offers.The history of the settlement negotiations in thiscase is extensive. As seen, the Applicant temporari-ly relocated its fire coat production from LakeCity on 24 October 1977. In a 9 February 1978complaint, the General Counsel alleged that this re-locationwas discriminatorily motivated, in viola-tion of Section 8(a)(3) of the Act. This complaintwas consolidated with others involving the Appli-cant.At the outset of the first unfair labor practicehearing into these consolidated matters (on 15 May1978 before Administrative Law Judge Michael O.Miller), 6 the Applicant offered, by way of settle-ment, to withdraw its answers to all unfair laborpractice allegations and to submit itself to the issu-ance of a formal remedial order, provided only thattheApplicant be permitted to reopen the LakeCity facility with a product line different from thefire coat line which it had been producing for 4 or5 years at the time of the strike and subsequent re-location of fire coat production from Lake City.By offering to withdraw its answers to all unfairlabor practice allegations, and subject itself to theissuance of a full remedial order (with the one pro-viso mentioned, that the Applicant be permitted toreopen Lake City with a product line different thanfirecoats), the Applicant was prepared, for thepurposes of settlement, to admit to the followingallegations: interrogations of employees about theirunion sympathies and activities; threats of dis-charge, loss of wage increases, cancellation of plantimprovement and expansion, and plant closure, ifthe employees selected the union as their collec-tive-bargainingrepresentative;andunilateralchanges in several terms and conditions of employ-ment. The Applicant was also willing to admit thatthe 12 October 1977 strike which precipitated therelocation of fire coat production from Lake Citywas either caused or prolonged by the above-listedunfair labor practices to which the Applicant waswilling to admit, and that the relocation of fire coatproduction to Lake City was discriminatorily moti-vated, in response to the union or other protectedactivities of the employees.The General Counsel and the Union neverthelessopposed the Applicant's settlement offer, on thegrounds that only the return to Lake City of fire6 Lion Uniform,247 NLRB 992 (1980) ILION UNIFORMcoat production itself could properly remedy thealleged discriminatory relocation of fire coat pro-duction from Lake City. Thereafter, the judge lim-ited the hearing to the issue of whether the Appli-cant's offer to reopen Lake City for production ofarticles other than fire coats would satisfactorilyremedy the Applicant's admitted (for settlementpurposes) unlawful relocation of fire coat produc-tion from Lake City.Instead of the fire coats, which it had been pro-ducing atLake City for about 4 or 5 years at thetime it relocated such production, the Applicant of-fered instead to produce knit shirts at Lake City.The Applicant also advised that as product lineschanged, it was possible that other products wouldbe manufactured at Lake City by these employees.The Applicant further agreed that it would bargainwith the Union regarding the startup of productionand all conditions of employment, including pro=duction standards, to assure that the employeeswould have their former or substantially equivalentpositions.The Applicant contended, in essence,that the job of the Lake City employees was "cut-ting and sewing," and that this was so regardless ofwhether the cutting and sewing was on fire coats,shirts, or other garments. The General Counsel andthe Union opposed the proffered settlement, assert-ing that the work of manufacturing the fire coatswas still available, that no unreasonable burdenprevented the return of the work to Lake City,that the employees were entitled to reinstatementon unconditional offer to their former jobs, andthat those former jobs involved the manufacture offire coats, not shirts.The usual reinstatement remedy for employeeswho have been unlawfully discharged or otherwisedeprived of their jobs is reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions. In this regard, thejudge found that following the relocation of firecoat production from the 16,000-square-foot LakeCity plant to the 54,000-square-foot plant in Beatty-ville,about 100 miles away, production of firecoats increased from 600-800 per week at LakeCity to 1100-1200 per week at Beattyville, wherefire coat production occupied 30,000 square feet-almost twice the space available for fire coat pro-duction at Lake City. Thus, the judge found thatdue to the growth of fire coat production follow-ing itsrelocation from Lake City, it had becomephysically impossible to return fire coat productionto Lake City. The judgealso notedthat the Appli-cant's vice president for manufacturing had testi-fiedwithout contradiction thatmultishiftoper-ations are neither practical nor acceptable in thegarment industry, and that because of the delivery261requirements and the duplication of machines andsupervision that would be required, producing firecoats atbothBeattyville and Lake City would notbe feasible.Accordingly, the judge found that theApplicant would suffer an undue hardship if re-quired to restore the status quo ante by reinstitut-ing the production of fire coats at Lake City.Under these circumstances, the judge found that, asa practical matter, the particular former work offire coat production at Lake City was no longeravailable, for purposes of remedying the admitted(for settlement purposes) unlawful relocation of firecoat production from Lake City, and that the Ap-plicant would instead be required to offer to LakeCity employees work that was substantially equiva-lent to fire coat production.The judge next considered the question ofwhether the production of knit shirts and othergarments was substantially equivalent to the pro-duction of fire coats for purposes of effectivelyremedying the relocation of fire coat productionfrom Lake City. Based on an analysis that is com-mendable for its implicit, yet clear, understandingand appreciation of what is truly important in theseremedial areas, the judge found that the productionof knit shirts and other garments at Lake City wasat leastsubstantially equivalent to the production offire coats, and was therefore a satisfactory remedyfor the relocation of fire coat production fromLake City,inasmuch asthe production of fire coatsatLake City was no longer available. The judgestated:That there are distinct differences betweenfirecoatsand knit shirts is obvious ... .Nonetheless, the manufacture of both requiresthat fabric be spread and cut, the edges of thefabric be serged (stitched to prevent unravel-ing), pieces such as collars, cuffs, and pocketsbe sewn together, and the various componentsof the garment assembled and sewn. The ma-chines used to manufacture both garments areat least similar and, in many cases, are identi-cal....Moreover, as Respondent pointed out, theLake City plant has not always made firecoats.Until 4 or 5 years ago, various garments in-cluding jeans, zip suits (coveralls), and jacketswere made in that plant . . . . Indeed, at Re-spondent's other plants various types of gar-ments, from pants to caps, are made, with thesame employees being retrained as necessaryto go from one to the other.The work on the firecoats was steady andreliable.There were few layoffs and employ-eeswere able to stay with one machine for 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlong periods of time. They knew the garments,theirmachines, and the work which was ex-pected of them. The General Counsel has as-serted that the work on knit shirts (or othergarments) will not be the same or substantiallyequivalent because some employees will haveto learn to operate different machines, becomefamilarwith new production standards, andmay be more subject to layoffs because thenew productlinesmight not be as steady asthe old. However, even prior to the advent ofthe Union, these employees had no assurancethat they would not be required to work on aproduct other than the firecoats and that sucha change might not require them to learn newmachines, standards, and tasks.Moreover, inregard to the fears of layoffs or reduced earn-ings because of different production standards,I am satisfied that so long as Respondent com-plieswith the requirements of, this Order anditsobligation to bargain with the Union, theemployees will suffer no diminution in theseaspects of their employment.?Thus, the judge concluded that the Applicant'soffer of settlement would provide a remedy "virtu-ally identical" to that which might have beenachieved after complete litigation of this matter,and that it would effectuate the purposes of theAct to accept the Applicant's settlement offer.Nevertheless, theGeneralCounsel (and theUnion) filed exceptions with the Board to JudgeMiller's June 1978 approval of the Applicant's set-tlement offer. During the pendency of those excep-tions before the Board, the Applicant continued toattempt to settle these matters. Throughout 1978,the General Counsel continued to insist, as a condi-tion of settlement, that the Applicant return firecoat production to Lake City. The Applicant wasagreeable to the settlement terms proposed by theGeneral Counsel, except that the Applicant soughtto substitute production of other garments for firecoats at Lake City. Ultimately, the Applicant solditsLake City facility in September 1979. The pur-chaser, FMK Apparel, Inc., was required,as a con-dition of purchase, to employ the Applicant's LakeCity employees at the time and also assume theApplicant's obligation to recognize and bargainwith the Union.On 11 February 1980 the Board rejected JudgeMiller'sapproval, of the Applicant's settlementoffer, and remanded the case for a further hearingon the merits of the unfair labor practice allega-tions.The Board rejected the judge's determinationthat, under the particular facts of this case, the Ap-7 247 NLRB at 997.plicantwould suffer an undue hardship if it wererequired to reinstitute the production of fire coatsat Lake City,and the judge's conclusion that as apracticalmatter, the particular work of fire coatproduction was no longer available for purposes ofprecisely remedying an unlawful relocation of firecoat production from LakeCity.In rejecting thejudge's determination that it was not feasible underthe circumstancesfor the Applicantto transfer firecoat production back to Lake City, the Boardnoted that prior to the advent of the Union and thesubsequent relocation of fire coat production, theApplicant hadannounced plans to expand the LakeCity facility. The Boardsaw no evidence that theApplicant could not now follow through on thoseearlier announced plans for expansion ofthe LakeCity facility,without endangering the Applicant'seconomic viability,or at least rent additional pro-duction facilitiesat Lake City,so as to be physical-ly able to accommodatein Lake Citya productionoperation that was by then almost twice as big asthe operation that had been relocated from LakeCity less than 7 months before."Nevertheless,the Applicant continued its settle-ment efforts following the Board'sFebruary 1980rejection of Judge Miller's approvalof the Appli-cant's settlement offer.On 12 June 1980, about 8months after the Applicant's sale of itsLake Cityfacility to FMK,the Applicantmade a major con-cession. It proposed to the General Counsel thattheApplicant offer the following alternatives tothe approximately 27 former employeesof the Ap-plicant then working for FMK:1.If 15 or more of these 27 employeeswanted to quit FMK and work forthe Appli-cant making fire coats at Lake City, then theApplicant wouldestablisha new firecoat pro-duction facilityin LakeCity,at which the Appli-cant would duplicate the terms and conditions ofemployment that would have appliedif fire coatproduction had neverleftLake City.The em-ployees would be paid the same wages beingpaid to the Applicant's employees then work-ing at theApplicant's fire coat production fa-cility in Beattyville; or,8Regardlessof whethera strict insistenceby theBoard on a return toa precise status quo ante might be desirable under other circumstances, itseems to me(in retrospect, to be sure) that such an insistence was per-haps questionable under the instant circumstances,where the Applicantsought only one demonstrably reasonable, factually supported economicconcession-substitution of knit shirts and other products for fire coats asthe products to be manufactured at Lake City.Partof the basis for theBoard's rejectionof the Applicant's settlementoffer wasthe Board's find-ing that the production of knit shirts and other products did not guaran-tee absolutely full and uninterrupted employment to the Lake City em-ployees-guarantees which the Board implied had been provided by theproduction of fire coats, but which Judge Miller, in the excerpted passageabove, had found were not so certain LION UNIFORM2. If fewer than 15 of the 27 former Appli-cantemployees thenworking for FMKwanted to quit FMK and go to work for theApplicantunder the conditions describedabove,9 then in lieu of establishing a new firecoat production facility in Lake City, the Ap-plicantwould offer the 27 former employeesthe choice of either (a) a job at the Applicant'sBeattyville fire coat facility, with moving ex-penses paid by the Applicant; or (2) a paymentof $1000, for those employees who no longerwished to work for the Applicant.Thus, the Applicant was now offering what theGeneral Counsel had been insisting on all along-return of fire coat production to Lake City, condi-tioned only on the willingness of a small but essen-tial number of former employees to rejoin the Ap-plicant for that purpose. But the General Counselrejected even this settlement proposal. He counter-proposed that (1) the former strikers receive back-pay; (2) "relief" be provided for former strikersthat were not then employed at FMK; and (3) firecoat production be relocated to Lake City even ifless than 15 former Applicant employees workingat FMK wanted to go back to work for the Appli-cant.Also, the General Counsel requested assur-ance from the Applicant that production of firecoats at Lake City wouldresume nolater than De-cember 1980-6 months away. The Applicantpointed out that sucha" timeschedule would be im-possible inasmuch as, inter alia, the ,Applicant nolonger owned any realestateor buildings in LakeCity and its former facility was now owned andused by FMK.On 12 August 1980 the Applicant made yet an-other offer,as analternative to its 12 June settle-ment offer. Under the alternative, the Applicantwould offer jobs and pay moving expenses toBeattyville for all employees employed by the Ap-plicant at the time of the October 1977 strike.Again, the General Counsel rejected this offer also,still insisting that any settlement would have to in-clude return of fire coat production to Lake City.Settlement efforts were ultimately fruitless, andthe unfair labor practice hearing in this matterbegan on 8 September 1980 before AdministrativeLaw Judge J. Pargen Robertson.' ° On the secondday of the hearing, the judge questioned the coun-sel for the General Counsel as to how he couldinsist that the Applicant reopen a fire coat produc-tion facility in Lake City if FMK, an acknowl-9The Applicantadvised the General Counsel that it was "absolutelyunwilling to assume the extreme financial hardship" that would resultfrom operating with less than 15 employees.in 259 NLRB 1141 (1982).263edged successor to the Applicant, was already op-erating the Lake 'City facility with some of the Ap-plicant's former employees. The General Counsel'sposition remained fixed: The Applicant must returnfire coat production to Lake City as an absolutecondition to settlement.As to the merits of the unfair labor practice alle-gations that the Applicant violated Section 8(a)(3)and (5) by discriminatorily and unilaterally relocat-ing fire coat production from Lake City,'' andSection 8(a)(5) by subsequently unilaterally decid-ing not to return fire coat ,production to Lake City,Judge Robertson found that the Applicant did notact unlawfully in any way in transferring fire coatproduction from Lake City.' 2 The Board fully af-firmed the judge in these regards.' 3Like Judge Robertson, and contrary to my col-leagues,I am convinced by the foregoing that theGeneral Counsel acted unreasonably, without sub-stantial justification, in insisting on a return of firecoat production, and nothing other than fire coatproduction, to Lake City as an absolute conditionto accepting a settlement in this case. Nor do I findthe General Counsel's lack of substantial justifica-tion in this regard excused by the Board's February1980 rejection of Judge Miller's approval of theApplicant's settlement offer. As seen above, within4 months of the Board's decision in that regard, the'Applicant had offered, what the General Counselhad been insisting on-return of fire coat produc-tion to Lake City, provided only that at least 15former employees would be willing to join the Ap-plicant in the venture.A finding that the General Counsel lacked sub-stantial justification in rejecting the Applicant's set-tlement proposals is first of all, of course, a logicalconsequence of my finding that the General Coun-sel lacked substantial justification in the underlyingallegations of unlawful activity. But, in addition tothat basis for finding a lack of substantial justifica-tion on the part of the General Counsel in rejectingthe Applicant's settlement proposals, I particularlyagree with Judge Robertson's assessmentin foot-note 10 and the final two paragraphs of section 2of his decision, that the General Counsel was notsubstantially justified in failing to investigate theApplicant's claim of financial hardship regardingthe General Counsel's unwavering insistence on thereturn of fire coat production to Lake City as an11As the majority notes, the allegation of unlawful unilateral reloca-tion of fire coat production was not included in the complaint that issuedin February 1978, but was added by way of amendment at the September1980 hearing.12The judge also found that the strike which precipitated the reloca-tion of fire coat production was not an unfair labor practice strike.1 s 259 NLRB at 1141. 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabsolute condition for settlement, even after theApplicant's arm's-length sale of its Lake City facili-ty to FMK.14The legal principles applicable to this issue arerelatively few, and easy to state and comprehend.The Board has broad discretion to approve settle-ments of unfair labor practice charges.' s It haslong had the policy of encouraging settlementswhich tend to eliminate industrial strife, encouragethe collective-bargaining process, and protect therights established by the Act.16Within this con-text, the Board's broad discretion to dismiss unfairlabor practice charges through settlement shouldbe exercised only when the unfair labor practicesare substantially remedied and when such a dismis-salwould effectuate the policies of the Act.17Thus, in determining whether a settlement shouldbe approved, the Board must weigh the risks in-volved in protracted litigation which may be lostinwhole or in part, the early restoration of indus-trial harmony by making concessions, and the con-servation of the Board's resources.' s Therefore, al-though it is certainly not the Board's policy to pro-mote uncritical, blind, or blanket acceptance of set-tlements,19 the Board must evaluate the legal and14My colleagues' reliance onTemp Tech Industries v. NLRB,756 F 2d586 (7th Cir. 1985), in support of their contrary position in this regard ismisplaced. InTemp Tech,the court found that the Board did not abuse itsdiscretion in finding that the General Counsel didnot act unreasonably indeciding to litigate the alleged unlawful discharge of a picketing employ-ee who was found to have assaulted a nonstriking employee as the latterattempted to cross the picket line In finding no abuse of discretion bythe Board in its finding of substantial justification on the part of the Gen-eral Counsel in this regard, the court relied on the fact (1) that the ad-ministrative law judge in the underlying unfair labor practice proceedingapparently dismissed the allegation of unlawful discharge on the basis ofa credibility resolution adverse to the General Counsel, and (2) that evenif the General Counsel had knownin advancethat its principal witnesswas going to be discredited,the allegation of unlawful discharge stillmight have been substantially justified, on the basis that undereither ver-sion of the incident in question,itnevertheless might have been found tobe picket line misconduct not of such an egregious, violent, or seriouscharacter as to render the employee unfit for further employment, andthus not sufficiently egregious to justify, under the Act, the discharge ofthe employee for engaging in it. Having found the General Counsel's de-cision to litigate the matter substantially justified, the court rejected thecompany's argument that the General Counsel had to further justify hisdecision to reject the company's settlement proposal which, by the com-pany's own admission, could not have provided the full relief that theGeneral Counsel would have achieved had he prevailed, and whichwould have lacked the enforceability of a Board Order. Thus,Temp Techis clearly inapposite to the instant case, which involves no determinativecredibility resolutions on the issue in question-relocation of fire coatproduction from Lake City; certainly no concession on the part of theApplicant that its proposed settlement provided anything short of fullrelief; and clearly no question that remedial orders incorporating the Ap-plicant's 1980 settlement offers would have been anything less than fullyenforceable Board orders.16TextileWorkers Y. NLRB,294 F.2d 738, 741 (D.C. Cir. 1961);Farm-ers Co-Operative Gin Assn,168 NLRB 367 (1967).16ESB Inc.,246 NLRB 325 (1979). See alsoWallace Corp. v. NLRB,323 U S 248, 253-254 (1944).14Robinson Freight Lines,117 NLRB 1483, 1485 (1957).18Farmers Co-Operative Gin,supra, 168 NLRB at 367.isPassavent Memorial Hospital,237 NLRB 138, 139 fn 4 (1978).factualmerits of the unfair labor practice charges,as disclosed by an administrative investigation, todetermine whether the allegations of violations inthe complaint can be so clearly proved that noth-ing less than the maximum remedy can be acceptedin the settlement.20Thus, even though, in my view, the GeneralCounsel acted unreasonably, without substantialjustification, in alleging that the Applicant actedunlawfully in relocating its fire coat productionfrom Lake City, the General Counsel neverthelesshad repeated opportunities, following the issuanceof the complaint, to avoid the consequences of thisunreasonable and costly course of action, by agree-ing to any one of the Applicant's several settlementoffers.Unfortunately for all concerned-the em-ployees,theUnion, theApplicant,and thisAgency-the General Counsel pressed forward onits errant and costly course, unreasonably rejectingthe Applicant's repeated offers to settle this case.In light of my foregoing findings that the Gener-al Counsel was not substantially justified in allegingthat the Applicant violated Section 8(a)(3) and (5)of the Act by discriminatorily and unilaterally relo-cating fire coat production from Lake City, and inspecifically insisting on return of fire coat produc-tion to Lake City as an absolute condition for set-tlement of the entire case against the Applicant, Ifind, contrary to my colleagues, that the GeneralCounsel was not substantially justified in prosecut-ing the complaint through the hearing stage. Con-trary to my colleagues, and for the reasons dis-cussed more fully above and in the judge's EAJAdecision,21 I find that the General Counsel knewor had reason to become aware of, through theconduct of a thorough investigation of theinstantunfair labor practice charges, the evidence favor-able to the Applicant which was ultimately reliedon by the judge and the Board in dismissing ' theunfair labor practice allegations in question.It follows, then, that I also disagree with my col-leagues' findings that the General Counsel was sub-stantially justified in the continued prosecution ofthis case after the Applicant actually introduced atthe hearing the -evidence on which the judge andthe Board relied in dismissing the unfair labor prac-tice allegations in question. As seen, I find that thisexculpatory evidence should already have beenknown to the General Counsel through a thoroughprehearing investigation.Consequently, I find, contrary to my colleagues,that the General Counsel was not substantially jus-ao Farmers Co-OperativeGin, supra, 168 NLRB at 367.z' See the final six paragraphs of sec. (a), of the judge's attached deci-sion. LION UNIFORM265tified in filing posthearing exceptions to JudgeRobertson's dismissal of the complaint allegationsin question.My colleagues in the majority have determinedthat the Applicant is not entitled to an award ofany fees or expenses incurred in its successful de-fense against the unfair labor practice allegations inquestionand inits ,prosecution of the instant EAJAproceeding.Although I disagree, I neverthelessfind that no material purpose would be served by asolitary review and analysis by me of Judge Rob-ertson's considerations and determinations of thereasonablenessof specific fees and expensesclaimed by the Applicant, and those ultimatelyawarded by the judge, in the attached decision.Thus, I do not pass on this aspect of the judge's de-cision.The purpose of the Equal Access to Justice Actis to correct the situation under which certain par-tiesmay be deterred from defending against orseekingreviewofunreasonablegovernmentalaction, because of the expense involved in securingthe vindication of their rights in civil actions or inadministrative proceedings, such as those conduct-ed under the National Labor Relations Act.22 TheEAJA attempts to diminish this effect by provid-ing,where appropriate, an ,award of fees and ex-penses incurred by a party who prevails against thegovernment.More simply stated, the governingprinciple of the EAJA is that the United Statesshould pay those expenses which are incurredwhen the government presses a position that is notsubstantially justified duringlitigation_23In my view, the decision of my colleagues in themajority in this case does nothing to advance, andmuch to undermine, the purpose and governingprinciple of the Equal Access to Justice Act. I de-cline to join them in this matter.22 SeeEqual Access to Justice Act (EAJA), sec. 202, Pub. L. 96-481,94 Stat. 2325 (1980).23 SeeDeBolt Transfer,271 NLRB 299 (1984).StuartWeisbergandGeorge Card, Esqs.,for the GeneralCounsel.Daniel G. RosenthalandHope Martin Frye, Esqs.,of Cin-cinnati, Ohio, for the Applicant.DECISIONSTATEMENT O]P THE CASEJ.PARGEN ROBERTSON, Administrative Law Judge.The Applicant, pursuant to the Equal Access to JusticeAct, 5 U.S.C. § 504 et seq. seeks fees and expensesthrough June 29, 1983, for its successful defense of an,unfair labor practice complaint and for its prosecution ofthisclaim under the Equal Access to Justice Act(EAJA).On February 19, 1982, the Applicant filed with theNational Labor Relations Board an application to recov-er fees and expenses under the EAJA. The Applicantbased its claim on its defense to an underlying unfairlabor practice proceeding entitiledLionUniform,259NLRB 1141 (1982). On February 23, 1982, the Board or-dered that the application be referred to me. By orderdated April 22, 1982, I denied the General Counsel'sMarch 26, 1982 motion to dismiss the application. ThisEAJA proceeding resulted in a hearing in Atlanta, Geor-gia, on May 16-20, 1983.On the entire record, including the record of theEAJA proceedings, and the underlying unfair labor prac-tice proceedings, and briefs filed by the General Counseland the Applicant, I make the followingFINDINGSEligibilityThe IEAJA provides that certain parties may recoverfees, including reasonable attorney fees, when they pre-vail in actions brought by the Government. In order toqualify for those fees, it is initially essential for the Ap-plicant to qualify as a party as that term is defined in theEAJA. The portion of the EAJA defining "party" incertain administrative agency actions reads in materialpart:[W]hich is "a corporation" but excludes (i) any"corporation" whose net worth exceeded $5,000,000at the time the adversary adjudication was initiated... and (ii) any "corporation" having more thanfive hundred employees at the time the adversaryadjudication was initiated [5 U.S.C.§ 504 (b)(1)(B)].The General Counsel argues in accord with theBoard's Rules and Regulations that the above languagerequires the Applicant to prove "both that its net worthwas not more than 5 million dollars and that it employednot more than five hundred employees," The statute ex-presses that any "cor-poration" qualifies under the EAJAexcept those with a net worth in excess of $5 million andwith more than 500 employees.The manner in which the statute was drafted presentsconfusion.As shown in the above quote, Section504(b)(1)(B), sets for the those corporations that are ex-cluded from the Act's application. Those excluded, ac-cording to the wording, include corporations that satisfytwo criteria (i.e., over $5 million in net worth and over500 employees). The converse, i.e., those covered by thestatute,may include any corporation that satisfies any ofthe following conditions:(1) a net worth that does not exceed five milliondollars and an employee complement that does notexceed five hundred;(2) a net worth that does not exceed five milliondollars even though its employee complement ex-ceeds five hundred; and(3)an employee complement that does notexceed five hundred even though its net worth ex-ceeds five million dollars. 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn the September 30, 1980 Senate House ConferenceReport on the Equal Access to Justice Act, the follow-ing statement is made regarding Section 504 (b)(1)(B) ofTitle 5:16.AGENCY ACTIONS-THOSE ELIGIBLETO CLAIMThe Senate bill defines prevailing parties eligible forsuch awards as including individuals and certain en-tities, except: in the case of individuals, those whosenetworth at the initiation of the adversarial pro-ceeding exceeded $1million;and, in the case of en-tities those whose net worth at the initiation of theadversarial proceeding exceeded $5 million or whohadmore than 500 employees. Charitable taxexempt organizations so designated under 501(c)(3)of the Internal Revenue Code and Agricultural Co-ops defined in the Agricultural Marketing Act areexempt from the monetaryceiling.That language from the Conference Report is similarto the Conference Report regarding EAJA eligibility injudicial proceedings:28. JUDICIAL PROCEEDINGS-THOSE ELI-GIBLE TO CLAIMThe Senate bill defines prevailing parties for ananswer eligible for an award to include individualsand certainentities,except: in the case of individ-uals,whose net worth at the initiation of the adver-sarial proceeding exceeded $1 million; and, in thecase of entities, those whose net worth at the initi-ation of the adversarial proceeding exceeded $5 mil-lion or who had more than 500 employees. Charita-ble tax exemptorganizationsso designated under501(c)(3) of theInternalRevenue Code and Agri-cultural co-ops defined in the Agricultural Market-ing Act are exempt from the monetary ceiling.The EAJA itself, in the section dealing with eligibilityin certain judicial proceedings, states, in material part:(B) "party"means(ii)a "corporation" whose networth did not exceed five million dollars at the timethe civil action was filed, or (iii) a "corporation"having not more than five hundred employees atthe time the civil action was filed [28 U.S.C.§ 2412(d)(2)(B)].Although drafted in different styles, it would appearfromtheConferenceReportthat28U.S.C.§ 2412(d)(2)(B) is similar inmeaning to 5 U.S.C§ 504(b)(1)(B)Different subject matter coverage, amongother things, dictated a separate drafting for the adminis-trative and judicial provisions of the EAJA. Perhaps, ad-ditionally, the various sections were prepared by differ-ent draftsmen. Nevertheless, a reading of the various sec-tions along with consideration of the Conference Report,illustrates that the Act may be read to include corpora-tions with either (1) 500 or fewer employees; or (2) a networth of $5 million or less. iThe General Counsel also argues that Applicant's eli-gibility should not be determined as of the date the origi-nal complaint was filed.The underlying unfair labor practicelitigation in-volved Cases 10-CA-12938, 10-CA-13089, and 10-CA-13284-2. The original pleading, which was a consolidat-ed complaint in Cases 10-CA-12938 and 10-CA-13089,was filed on November 17, 1977. However, that com-plaint did not include matters in which the Applicantwas the prevailing party. Subsequently, on February 9,1978, a complaint issued in Case 10-CA-13284-2, alongwith an order consolidating the three cases forhearing.Finally, on September 9, 1980, during the underlyinghearing, the consolidated complaint was amended. Boththe February 2, 1978 complaint in Case 10-CA-13284-2and the September 9, 1980 amendment include matters inwhich the Applicant prevailed.The argument of the General Counsel is rooted in thefact that the February 2, 1978, and September 9, 1980pleadings involve the matters in which the Applicantprevailed. 'T'hose are the dates, according to the GeneralCounsel, on which the material adjudication commenced.However, neither the statute nor the Board'sRules andRegulations appear to agree with the General Counsel.The statute provides that eligibility of the applicantsshall be determined "at the time the adversary adjudica-tion was initiated." (5 U.S.C. § 504(b)(1)(B).)The Board'sRulesand Regulations indicatethat eligi-bility shall be determined "as of the date of the com-plaint." (Sec. 102.143(d).)In view of the above, I find that the Applicantis eligi-ble under the EAJA if the facts establish its eligibility onNovember 17, 1977, the original date of the filing of theconsolidated complaint in these proceedings. However, Ishall also consider whether the Applicant satisfied theeligibility requirements on February 9, 1978, the date thesecond complaint was filed. I find no reason to condsiderwhether the applicant satisfied the eligibility require-ments on September 9, 1980, the date the complaint wasamended.Neither the statute nor the Board's Rules andRegulations provide for considerationof an amendmentdate in determining eligibility.Net WorthDuring the hearing the Applicant offered expert testi-mony and documentary evidence regarding its networth. Net worth was calucated by subtracting total li-abilities from total assets. The Applicant's fiscal year wasfrom the first week in August through the last week inJuly.Through use of the Applicant's balance sheet andmonthly financial statements, theApplicantofferedexpert testimony that its balance sheet net worth was$3,191,289 on November 17, 1977, and $3,271,757 onFebruary 9, 1978.The Applicant also offered evidence as to the networth of its principal stockholder, Clarence Lapedes. La-'Nevertheless, as shown below, the Applicant proved itseligibilityunderbothstandards LION UNIFORM267pedes' net worth was $298,693 on November 17, 1977,and was $221,011' on February 9, 1978. The GeneralCounsel arguesthat Lapedes' net worth should be addedto that of the Applicant in consideration of Section102.143(g) of the Board's Rules and Regulations.The General Counsel also offered expert testimony re-garding the Applicant's net worth. The expert called bytheGeneral Counsel testified that the Applicant's networth, as shown on the Applicant's balance sheet, wasprepared through use of generally accepted accountingprinciples and had been audited through use of generallyaccepted auditing standards.However,theGeneralCounsel's expert quarreled with the Applicant's deduc-tion of accumulated depreciation.The following appears in the legislative history ofEAJA, "in determining value of assets,the cost of acqui-sition rather than fair market value should be used." TheGeneral Counsel offered expert testimony that was con-tested through Applicant's expert witness, that acquisi-tion cost refers to the purchase price of an asset withoutregard to depreciation.The Applicant's expert testifiedthat the term"acquisition costs"in the above phraserefers to the first step in accounting for fixed assets.Basically, the above disagreement referred to the prac-ticeof subtracting accumulated depreciation from netassets.The General Counsel argues that accumulated de-preciation should not be subtracted from net assets. TheGeneral Counsel argued in its brief that accumulated de-preciation,which was subtracted from the Applicant'sassets,totaled $447,994 on November 17, 1977, and$504,164 on February 9, 1978.The General Counsel alsoargued inoppsition to theApplicant, that the Applicant should not be permitted todeduct contributions to its employees' option plan, allow-ances for doubtful accounts to the extent those allow-ances were not offset by actual bad-debt expenses anddeferred income tax.Those respective amounts totaled$235,000, $19,000, and $21,000 on November 17, 1977,and $245,000, $4250, and $14,000) on February 9, 1978.The General Counsel also contends that Applicant'sbalance sheet should include an asset for value for trade-marks and goodwill. However,no evidence was offeredby the General Counsel to offset Applicant's evidencethat those items are valueless in this particular instance.In view of the above,it is apparent that I need not re-solve theissues in the General Counsel's contentions. Ifthe General Counsel's contentions are accepted for thesake of argument, it is apparent that the Applicant's networth,measured by inclusion of Clarence Lapedes' networthand reinclusion of accumulated depreciation, con-tributions to employees stock option plan,allowances fordoubtful accounts,and deferred income tax, total lessthan the eligibility limit of $5 million.Those figureswould show Applicant's net worth to be $4,242,976 onNovember 17, 1977, and $4,258,182 on February 9, 1978.Therefore, I find that Applicant proved that its networth fell within the eligibilitylimitsat allmaterialtimes.Number of Employeesunder theEA,A,the term 'employee shall include allpersons who regularly perform services for remunerationfor the applicant, under applicant's direction and control."Part time employees shall be included on a proportionalbasis."Both the General Counsel and the Applicant agreethat the term"employee"as used above is distinct fromthe normal use of that term under the NLRA.The Applicant offered evidence that its employeecount was 432.6 on November 17, 1977, and 436.6 onFebruary 9, 1978. Those figures do not include 54 em-ployees on strike at the Applicant's Lake City, Tennesseefacility.As shown in the underlying unfair labor practice deci-sion(see 259 NLRB 1141 (1982)), the Applicant's LakeCity employees shuck from October 12, 1977, until May16, 1978. There is no doubt but that those strikers wouldbe considered employees under the NLRA. However, itis equally clearthat on the material dates of November17, 1977, and February 9, 1978, the strikers were not reg-ularly, performing services for the Applicant under theApplicant's direction and control. Moreover, because theApplicant found it necessary on October 24, 1977, ,to re-locate its Lake City operation and employ others to per-form work formerly handled by the strikers, a count thatwould include both the strikers and the workers at therelocated facility would not give a true picture of thesize of that operation. Therefore, I find that the LakeCity strikers were not employees of the Applicant onNovember 17, 1977, and on February 9,1978. The Ap-plicant and the General Counselagreetherewere 54strikers on each of those dates.The General Counsel also contended that the employ-ee count should include"extra"workers. Evidence indi-cated that those employees were hired to complete a spe-cific contract (Navy contract) that ran from the fall of1977 into the summer of 1978. On November 17, 1977,six of those employees who were not otherwise includedin Applicant's employee count were employed at the Ap-plicant's Jellico, Tennessee plant. On February 9, 1977,the Applicant employed 13 extras at its Jellico plant thatwere not included in its employee count.I agree with the General Counsel.Those extra em-ployeeswere regularly performing services under theApplicant's direction and 'control at material times. Byincluding those employees, the Applicant's employeecount should be 438.6 on November 17, 1977, and 449.6on February 9, 1978.The General Counsel alsoargues that an additional sixemployees should be shown on the Applicant's employeecount for February 9, 1978, from its Williamsburg, Ken-tucky plant. The Williamsburg plant was shut downduring the February 9 week. The Applicant elected toshow,asWilliamsburg employees,the average number ofemployees for the week before and the week after Feb-ruary 9. The General Counsel points out that that proce-dure omits six employees that were working when theplant temporarily shut down. Again I agree with theGeneral Counsel. There is no indication that those sixSection 102.143(f)of the Board'sRules and Regula-employees should not be considered in the employeetions indicates for purposes of an applicant's eligibilitycount for February 9, 1978. By including those employ- 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDees, the Applicant's February 9, 1978 count totals 455.6.The count, for November 17, 1977, remains 438.6.The General Counsel argues that the employee countshould include four outside members of the Applicant'sboard of directors. I disagree. The sole remuneration re-ceived by each of those individuals totaled $250 for ex-penses for each board of directors meeting. None of thefour peformed services under the Applicant's directionand control. Actually, it is the Applicant that operatesunder the direction and control of the board of directors.Therefore, I find that the board of directors, who areneither officers of the Applicant nor are otherwise em-ployed by the Applicant, do not qualify as employeesunder the Equal Access to Justice Act.The General Counsel also argues that the Applicant'smethod of computing part-time employees is slightly in-accurate and that the February 9, 1978 numbers shouldbe 5.29 part-time employees rather than the 5.1 found bythe Applicant. Assuming the General Counsel is correct,the February 9, 1978 count should be 455.79. The Gener-alCounsel alsoarguesthat employeesFayeMcGhee andLouise Hooks shold be included in the Applicant's em-ployee count. However, the evidence proved that bothMcGhee and Hooks ceased working for the Applicantbefore November 17, 1977.In consideration of the entire record, I find that theApplicant's actual employee count was 438.6 on Novem-ber 17, 1977, and no more than 455.79 on February 9,1978. I find that the Applicant's total employee comple-ment did not exceed 500 at any material time.In view of the above, I find that Applicant has estab-lished its eligibility for consideration of the merits of itsclaim-for fees under the EAJA.The Merits of the Applicant's ClaimThe underlying litigation revolved around a produc-tion line relocationissue.The General Counsel alleged inthat underlying proceeding that the Applicant illegallyrelocated its Lake City, Tennessee firemen's clothingproduction operation to, Beattyville, Kentucky, on Octo-ber 24, 1977, and that the Applicant engaged in furtherillegal acitivity by making that relocation permanent onJanuary 5, 1978.2The General Counsel and the Applicant prevailed inthe unfair labor practice proceeding on the relocationissue.That issue constitutes a significant and discreteportion of the unfair labor practice allegations. The ques-tion left is whether the General Counsel was substantial-ly justified in pursuing the relocation issue to its ultimatedemisebefore the Board.Substantial JustificationThe issue, under the circumstances here, must bebroken down into three parts, namely:2 The issue doesnotinvolve a contention that an entire paint was per-manently relocated. After the Union ended its strike at the Applicant'sLake City, Tennessee facility, the Applicant reopened the Lake City fa-cility.However, the production of firemen's clothing, which occurred atLake City before the strike, was never resumed at that facility.1.Was the General Counsel substantially justified inalleging that Respondent illegally relocated it Lake City,Tennessee firemen's clothing production line?2.Was the General Counsel substantially justified incontinuing to insist that any settlement must include relo-cation of Applicant's former Lake City firemen's cloth-ing operation back to Lake City?3.Whether special circumstances existed that shouldpreclude an,award?A.Was the Relocation Allegation SubstantiallyJustified?The legislative history of the Act includes several ref-erences to the term substantially justified. Efforts to re-quire a more rigid standard of "arbitrary" or "capri-cious" were defeated. However, comments demonstratethat the substantially justified standard must not rest onwhether "the government can show that its case had areasonable basis both in law and fact." The GeneralCounsel has the burden of proving substantial justifica-tion.As shown in the underlying unfair labor practice deci-sion,following certification the Union struck the Appli-cant's Lake City facility on October 12, 1977. The strikewas successful. The Applicant's Lake City productionwas seriously curtailed.' Only supervisors and a few em-ployees crossed the picket line.On October 23, 1977, the Applicant wired the Unionthat it was relocating the Lake City operation because ofthe strike. On October "24, the 'Lake City operation wasmoved to Beattyville, Kentucky. Also, on October 24the Union was sent another wire, this wire coming fromone of the Applicant's attorney, stating the relocationwas needed because of insufficient room to expand atLake City. However, in contract negotiations that startedon October 25, 1977, arid' continued on November 1, 2,and 28, and subsequently, the Applicant assured theUnion that the Lake City relocation came about when itbecame apparent that it could not meet production at,theLake City due to the strike and that the move was tem-porary. (SeeLionUniform,259NLRB 1141, 1145(1982).) The above facts were never in dispute. All thosefactswere available to the Regional Office through theUnion who was the Charging Party in the relocationcharge.3During the underlying unfair labor practice proceed-ing and in the instant hearing, the General Counsel of-fered no evidence showing that its investigative file con-tained matters showing that the Applicant's October 24,1977 relocation was precipitated by anything other thanthe Union's October 12, 1977 strike. The evidence beforeme demonstrates that the General Counsel and theCharging Party Union knew long before the complaintissued on February 9, 1978, that the Lake City operationwas relocated because the Union's strike had curtailedproduction.During the underlying unfair labor practice hearing,the General Counsel called the Union's district director,3Case 10-CA-13284-2 was filed on November 30, 1977. The com-plaint in that case issued on February 9, 1978. LION UNIFORMJohn Williams. Williams admitted that during negotiatingsessions before January 5,1978, the Applicant consistent-ly told him that they planned to return the firemen'sclothing line to Lake City when the strike ended.By letter dated January 16,1978,Williams received apacket from the Applicant's ailtorney that included min-utes from several negotiating sessions,including the ses-sion of November 2, 1977.Those November 2, 1977 min-utes read in part:The meeting began at 9.OO a.m.Williams opened themeeting with a question-concerning the Company'stransfer of workout of the Lake City plant.He saidthere is no sense in our negotiating if the Companyhas decided to close the plant. I told Williams thatthe Company had some pressing customer require-ments for fire coats and that the Company firstthought it could handle those requirements by uti-lizing employees who were not going to honor thepicket line.I explained that it quickly became ap-parent that that plan would not work.Williams ac-knowledged that this was so. I stated,that the Com-panythen determined that the only way it couldsatisfy its customers was by having the coats madeat other plants of the Company.I explained that thiswas a temporary transfer and that when the strikeended,the work would be transferred back to LakeCity.4On January 5, 1978,Respondent delivered to JohnWilliams a letter containing the following:In order, to save its fire coat and other Lake Citybusiness during your strike, the Company movedthe production elsewhere.The move presentedmany difficulties and caused a considerable inter-ruption in-the supply of garments to its customers.Production of fire coats,etc., is now proceeding,although demand is making it difficult to meetschedule.The Company has tentatively concluded that itcannot run-the business risks of attempting to relo-cate the fire coat and other Lake City, productionback in Lake City again.This tentative conclusionisbased on,very serious business problems-theinterruptionwhich would occur ifmachinery andmaterials had to be relocated,the risk of loss intransit,the risk of higher production,cost in reas-sembling and possibly retraining a work force inLakeCity,and the further delays in shipment tocustomerswhich would occur if anything wentwrong in starting up again at Lake City.We are prepared to discuss any aspect of thismatter,including the tentative conclusion itself, in,good faith.The Company does plan to resume production,but of other products,at Lake City,when the strikeis over.The following appears in the underlying unfair laborpractice decision:4 "I" refers to the writer of the minutes,AttorneyRichard A.DuRose.269There was no evidence offered demonstratingthat-'Respondent'smove to Beattyville transcendedthe "reasonablemeasures necessary in order tomaintain operations in such circumstances."EmpireTerminalWarehouseCompany,151NLRB 1359(1965).Despite Respondent's apparent union animusas evidenced by its illegal antiunion campaign, therecord shows that Respondent engaged in good-faith negotiations with the Union beginning in Octo-ber 1977.Moreover, when the strike ended, Re-spondent reinstated the striking employees and an-nounced to its employees that it denounced,actionwhich did not fully respect the employees'rights toassociatewith the Union.Furthermore,followingitsmove,Respondent continuously took the posi-tion in its discussions with the Union that it wouldprovide work for the employees at Lake City.I find that this case falls within the scope of therule announced inEmpire Terminal Warehouse Com-pany,supra,which held that similar conduct by anemployer does not constitute violative action. [259NLRB 1141,1145.]It is correct,as stated in the underlying unfair laborpractice decision,that the Applicant engaged in illegalunfair labor practice activities during the summer andfall of 1977.However,'as shown above, there was unre-butted evidence demonstrating that the Applicant relo-cated its Lake City operations in October 1977 solely be-cause of its inability to meet production because of thestrike.I believe the General Counsel acted unreasonablyby ignoring that evidence.There was no evidence show-ing the relocation was illegally motivated.5Moreover,it should have been apparent to any reason-able person that the relocation was caused by nothingmore than the Applicant's efforts to, produce its product.Therefore,I find the General Counsel, was not substan-tially justified in alleging that the Applicant violated- Sec-tion 8(a)(3) by relocating its Lake City firemen's clothingproduction on,October 24, 1977.Additionally, the General Counsel alleges, that the, Ap-plicant violated Section 8(a)(5) by refusing to negotiateregarding the October 24, 1977 relocation and the Janu-ary 5,1978 decision to make that relocation permapent.In its brief,the General Counsel argues that the Appli-cant's October 23, 1977 wire presented the Union with afait accompli. The facts that were available to the Gener-alCounsel and the Charging Party before the complaintissued indicate otherwise.On October 23, 1977, theUnion was on strike at the Applicant'sLake City facility.The Applicant, in its October 23 telegram to the Unionand during subsequent negotiations,assured ' the Unionthat work would resume in Lake City when the strikeended:The Union had ample time to put the Applicantto the task by ending the strike and demanding resump-5Although it is true that s(a)(t) violations may indirectly contribute toa determination of illegal motive(259 NLRB at 1145)there must be somecausal connection between the evidence of animus and the alleged illegalaction.Here there was no causal connection and overwhelming evidenceproved the relocation was caused by the Applicant's inability to meetproduction because of the strike. 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion of the Lake City operations. The Union did not doso untilMay 1978, at which time the Applicant reopenedthe Lake City facility and recalled the strikers.The facts which were available to the General Counseland the Charging Party demonstrate the urgency of Ap-plicant's relocation. The Applicant advised the Union ofits decision on October 23. Thereafter the Applicant metand negotiated with the Union on several occasions be-ginning onOctober 25. There was no indication that theApplicant ever refused to negotiate regarding its reloca-tion at Lake City. In fact, minutes of those meetings thatwere possessed by the Union show that the Applicantcontinually offered to resume Lake City operations assoon as the strike ended.As indicated in the underlying proceeding, the GeneralCounsel offered no evidence showing that the Applicantviolated Section 8(a)(5) by its October 1977 relocation.Moreover, as to the Applicant's January 5, 1978 offerto negotiate over its tentative decision to permanently re-locate firemen's clothing in Beattyville, the Union re-fused the Applicant's offer to negotiate (see 259 NLRB1146). Therefore, the Applicant did not have an opportu-nity and, of course, it was not necessary for it to demon-strate the economic basis for its decision.6I have reached the above findings on the basis of doc-uments that were admittedly included in the GeneralCounsel's investigative file before the 10-CA-13284-2complaint issued on February 9, 1978, and on the basis ofother matters,, which I shall presume were known to theGeneral Counsel.Throughout proceedings leading to this EAJA hear-ing, the General Counsel took the position that it wouldnot disclose contents of its investigative unfair laborpractice file.Therefore, although stipulations were re-ceived that the General Counsel received certain docu-ments from the Applicant' during the unfair labor praticeinvestigation and the Applicant did not produce otherdocuments, the record did not disclose precisely whatthe General Counsel's investigative file contained.Nevertheless, the General Counsel has the burden ofproving substantial justification.With that in mind, basedon my knowledge that it is the policy of the GeneralCounsel to thoroughly investigate all unfair labor prac-tice charges, I shall presume that the Regional Officewas aware of material evidence noted above, which waspossessed by the Charging Party.7In that regard I find on the basis of stipulations thatthe General Counsel was aware of the telegrams sent bythe Applicant to the Union on October 23 and 24, 1977.Ifind, in part through presumption, that the GeneralCounsel was aware of events that transpired during ne-gotiatingsessionsbetween the Union and the Applicanton October 25, November 1, 2, and 28, December 15 and,16, 1977, and on January 4, 5, 6, 23, and 24, March 21,May 24, and September 14, 1978. The General Counselhad available union officials that attended those sessions6Nevertheless, according to unrebutted testimony, the Applicant of-fered its books to the Union in order to demonstrate the economic basisfor its January 5, 1978 action.7Reasonable investigation of the 8(a)(3) and (5) charges would includeexamination of minutes of negotiation meetings possessed by the Union,and allcorrespondence between the Applicant and the Union.and, in many cases,minutes of the meetings taken by theApplicant,which were mailed to the Union.8Additionally,I shall presume that the General Counselwas aware through interviews with the union officialsand strikers of the successful nature of the October 12,1977strike atLake City.On the basis of the above and the entire record, I findthat the General Counsel failed to prove that it was sub-stantially justified in alleging that Respondent violatedtheAct bytemporarily and permanently relocating itsLake Cityfiremen's clothing operations.B.Was the General Counsel Unreasonable inRefusing Settlement?It follows that the General Counsel was unreasonablein refusing settlement in view of my finding that the ma-terial complaint allegations had no basis in fact or law.However, my findings hereafter do not rest exclusivelyon the unjustified complaint allegations.As early as March 22, 1978, through a letter from oneof the Applicant's attorneys, the Applicant made over-tures to the Regional Office to settle the outstandingunfair Labor practices through a formal settlement. OnMarch 24, 1978, the Regional Office responded by mail-ing Applicant a rough draft of a settlementagreement.The letter expressed that .the enclosed proposal was notabsolute.Regarding the relocation remedy the Region'sproposed settlement required:Take the following affirmative actions to effectu-ate the policies of the National Labor RelationsAct.(a)Return its firecoat product line work fromBeattyville,Kentucky, to Lake City, Tennessee, andreestablish its Lake City, Tennessee facility and op-eration to the condition in which it existed prior toOctober 12, 1977. Employees' will be made wholefor loss of backpay except during periods whenthey were engaged in or precluded from workingby a strike.(b)Reinstate employees to their former or sub-stantiallyequivalent positions of employment ontheir unconditional application to return to workdischarging replacement employees hired on andafter October 12, 1977, if necessary.Throughout 1978, the Regional Office continued toinsist asa condition of settlement, the return of the fire-men'sclothing operation to Lake City, Tennessee. TheApplicant was agreeable to the terms proposed by theRegion except the Applicant sought to providereason-ably equivalent positions at Lake City, rather than theprecise jobs involved in firemen's clothing production.As shown in the underlying decision (259 NLRB1141), the Applicant's proposed settlement was approvedin a decision issued by Administrative' Law Judge Milleron June 8, 1978. The Board reversed Administrative8For example,Exh. 2 in the underlying proceedingisa January 16,1978 letter from the Applicant to the Union,which includes, amongother things, minutes of the October 25 and November 1, 2, and 28 nego-tiating sessions LION UNIFORMLaw Judge Miller on February 11, 1980(247 NLRB992).According to the Applicant'sattorney,Dean Den-linger,he continued settlement efforts after the GeneralCounsel and the Charging Party appealed AdministrativeLaw Judge Miller's decision.After Administrative,Law Judge Miller's decision, theApplicant sold its Lake City facility on September 28,1979. The terms of that sale included a requirement thatFMK (the buyer)employ the Applicant's existing LakeCity employees,andassume the Applicant's obligation torecognize the Union and maintain the existing terms andconditions of employment.The Applicant was advised by Attorney Denlingerthat it appeared unlikely that the General Counsel wouldprevailon the relocation allegations.However,' Den-linger advised that if the counsel[ for the General Counselwas able to prove what he claimed,a remedy requiringrelocation to Lake City could be imposed.The Appli-cant instructed its attorney that. it could not afford theexpense and risk of returning its entire firemen's clothingproduction to Lake City.Therefore,Denlinger was in-structed that he was to use any possible means withinreason to settle the case.Even though the Applicant nolonger owned a facility at Lake City,Tennessee, it ad-vanced a settlement proposal to the Region on June 12,1980,which included:I am writing to suggest a full settlement of theLion Uniform case.Iwould suggest that,in returnfor your dismissal of the case,Lion offer the follow-ing alternatives to those former Lion bargainingunit employees who continue to work at FMK Ap-parel,Inc.These employees number approximately27.1.If 15 or more of the former Lion bargainingunit employees who now work for FMK wish toquit FMK and accept jobs working for Lion Uni-form making fire coats in Lake City,Lion wouldcreate a fire coat manufacturing facility in LakeCity.Lion would duplicate the terms and condi-tions of employment that would have applied if thework had never moved out.These employees willreceive the same wage rate presently in effect atLion's fire coat manufacturing facility in Beatty-ville,Kentucky.Lion is absolutely unwilling toassume the extreme financial hardship that wouldresult from operating with any fewer than 15 em-ployees.2. If fewer than 15 of those FMK employees arewilling to leave FMK and work for Lion, Lionwould not create a facility in Lake City.Instead,itwould offer those FMK employees thefollowing alternatives:(a)The Company would pay the moving ex-penses for those who wish to accept employment atLion's plant in Beatttyville,Kentucky.(b)Those who do not wish to work for Lionwould each receive a payment of $1,000.00.Lion must know as soon as possible whether itwill have to establish an operation in Lake City.Similarly,FMK must be informed as to whether it271will retain its current employees.Therefore,itwillbe vital to Lion,and probably to FMK, for thoseFMK employees who wish to exercise optionNumber 1 to submit the attached resignation toFMK within five days of execution of the proposedsettlement.Lion has not finally approved this settlement. Iam submitting it first to you, to see if the Boardwould approve of it.If the Baord approves, I willrecommend that Lion settle the case on these terms.Please let me know if you have any questions orcomments.Following the above letter,Dean Denlinger requesteda meeting with the'Region in its Atlanta office. Thatmeeting was held on June 30. Although Denlinger re-quested the chance to meet with the Regional hierarchyincluding the Regional Director,Regional attorney, andAssistant Regional Director,none of those people attend-ed the meeting.The Region objected to the Applicant'sJune 12 settlement proposal,and suggested:1.Strikers should receive backpay;2.Relief should be provided for former strikersthat were not then employed at FMK;3.Firemen's clothing should be relcoated to LakeCity even though'fewer than 15 FMK employeesdesire reinstatement by Applicant.Additionally,the Region requested assurance from theApplicant that Lake City production would begin nolater than December 1978.The Applicant pointed outthat such a time schedule would be impossible in view oftheApplicant'sstatus,i.e.,among other problems, itowned no real estate or buildings in Lake City and itsformer facility was being used by FMK.The Region alsotook the positionthat Lake Cityemployees should earnthe same rates the employees at Beattyville,that the Ap-plicant must agree in the settlement to provide fire coatproduction at Lake City for as long as fire coats weremanufactured at Beattyville,and the Region strongly in-timated that they wanted Richard Lapedes to be theLake City plant manager.9On October 12, 1980,the Applicant's attorney, DeanDenlinger,expanded his settlement offer to the Region:This letter is to set forth in writing the settlementalternative I suggested to Mr.Card in our recenttelephone conversation.As an alternative to the set-tlement proposal made in my June 12, 1980 letter toyou, I offer the following.As to all individuals employed at Lion bargainingunit positions at the time of the 1977 strike, Lionwould pay moving expenses of those who wish toaccept employment at the Lion'splant in Beatty-ville,Kentucky.As you know, this is the typicalremedy imposed by the Board in situations like thiscase.9Richard Lapedesis the son of the principal owner, Clarence La-pedes- 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn August 18, 1980, the Applicant again wrote theRegional Office: On that occasion the Applicant's attor-ney stated in his letter that the proposal was firm (i.e., ithad been approved by the Applicant).On August 21, 1980, Denlinger and another attrorneyfor the Applicant, Bob Brown, met with the Region todiscuss settlement. On that occasion, the meeting includ-ed "the Regional Director at least briefly."Denlinger testified that his August 18 proposal was re-jected in the "extremely brief' August 21 meeting at theRegional Office. The Region demanded that settlementmust include returning the "fire coat production" fromBeattyville to Lake City.During the second day of the underlying unfair laborpractice hearing, I met with all the parties to considersettlement.On learning of the sale to FMK of all theLake City properties, I asked the General Counsel if asuccessorship now existed (i.e.,was FMK the Appli-cant's successor in Lake City), and if the General Coun-sel anticipated any allegation of improper conduct re-garding the Applicant'ssaletoFMK. The GeneralCounsel indicated that she had no intent at that time tocontend that the sale to FMK involved illegal activity. Ithen questioned the General Counsel how she couldinsistthat the Applicant reopen a facility in Lake City ifFMK, who was then operating the Lake City facilitywith some of the Applicant's former employees, was asuccessor. It was suggested that counsel for the GeneralCounsel check this matter with the Regional Office. Sub-sequently, I was informed that the Region's position re-mained fixed, i.e., the Applicant must return the fire-men's clothing to Lake City as an absolute condition tosettlement.The above facts convince me the General Counselacted unreasonably regarding the Applicant's .settlementproposal.Obviously, the Region was unjustified in re-quiring relocation of firemen's clothing to Lake City inview of the lack of merit of the material complaint alle-gations.Moreover, the Region also acted unreasonably in re-fusing to pursue investigation of Respondent's severalclaims of financial hardship regarding return of the fir-men's clothing (e.g., the Applicant's letters to the RegiondatedAugust 18, 1980, and June 12, 1980, quotedabove). 10Finally, the General Counsel acted without substantialjustification by continuing to insist, as a condition of set-tlement, that the Applicant return its fire clothing pro-duction to Lake City, following the Applicant'sarm'slength sale of its Lake City operation to FMK.C. The Special CircumstancesIn it answer to the application, the General Counsel al-leged "there are `special circumstances' which make anaward unjust." In her brief, the General Counsel arguesthat special circumstances existed in that the Applicantfailed to provide the Region with evidence supporting itseconomic basis for the relocation of the Lake City oper-ation.During proceedings leading to the instant hearing,which included phone conferences between me and theparties, the General Counsel contended that the specialcircumstances argument relied on discussion during De-cember 1977 phone conversations between a Board agentfrom Region 10 and an attorney for the Applicant,Ronald Ingham. The General Counsel contended thatthose conversations demonstrate the Applicant's failureto cooperate with the 10-CA-13284-2 investigation.The evidence offered in support of the General Coun-sel'sspecialcircumstancescontentionwas receivedthrough stipulation. That stipulation reads:During the investigation of the charge in CaseNumber 10-CA-13284-2, Lion wassent the letterswith the charge and amended charge, received asGeneral Counsel's Exhibits 1(o) and 1(q) in theJudge Miller proceeding.On December 2, 1977, and December 12, 1977,Board Agent Richard Prowell telephoned RonaldIngham and told him that the Union had filed aRunway Shop charge. Prowell asked Lion's posi-tion. Ingham asked whether Prowell had a copy ofthe telegram received as Respondent's Exhibit 5 inthe Judge Robertson proceeding, sent by Lion'svice president of manufacturing to the Union, stat-ing that the move was temporary.MR. ROSENTHAL: Excuse me. Isn't that Respond-ent's Exhibit 45 in the Judge Robertson proceeding?MR. CARD: I thought I said 45. Forty-five, I'msorry.Ingham offered to provide the telegram. Prowellsaid that the Union was sending it to him. Inghamiterated that the move was' temporary and said thathe did not know what else he could offer by way ofproof, other than the telephone calls and repeatedassurances to the Charging Party that the move wastemporary. Lion made no further response to theletters.No further request was made by General Counselfor evidence, information, access to witnesses orrecords, nor was any such evidence offered byLion.10 The General Counsel argues that the Applicant unreasonably failedto offer evidence regarding financial hardship. However, the Applicantraised the question with the Regional Office on several occasions and theRegion demonstrated no interest in pursuing that issue.The Regional Director has an obligation to investigate unfair labor pra-tice charges and that obligation does not terminate on receipt of theCharging Party's evidence (see, e g., Sec. 102.73 of the Board's Rules andRegulations).Although a charged party may have an obligation to coop-erate, the investigative function remains with the Regional Director.Here, no evidence showed that the Regional Director sought evidence offinancial hardship from the Applicant.As shown above, the October 23, 1977 telegram (R.Exh. 45 in the underlying unfair labor practice proceed-ing) that was delivered to the Union's district director,John Williams, reads:NOTICE IS HERE WITH EXTENDED TO YOU THAT BE-CAUSE OF THE WORK STOPPAGE AND OUR CRITICALNEED TO MANUFACTURE FIRECOATS, LION UNIFORM,JANESVILLE APPAREL DIVISION WILL BEGIN MANU-FACTURING FIRECOATS ELSEWHERE ON A TEMPO- LION UNIFORM273RARY BASIS.WE ARE HOPEFUL THIS SENSELESSWORK STOPPAGE WILL END SO THAT LION UNIFORMCAN RESUME OPERATIONS IN LAKE CITY. FURTHER,CONTINUED UNLAWFUL CONDUCT IN THE FACE OF ACOURT RESTRAINING ORDER WILL FORCE US TO EX-AMINE THE POSSIBILITY OF SUIT FOR DAMAGESAGAINST OCAW.Applicant, likt. any resonable employer, was trying toreasonably defend the unfair labor practice charges.As indicated in stipulation, the Applicant never re-fused a request from the Region for cooperation in theunfair labor practice investigation.Ifind no justification for a determination that specialcircumstances preclude a recovery by the Applicant.In order to properly assess the General Counsel's ar-gument, it is essential to consider events as they existedwhen Board Agent Prowell called Attorney Ingham inDecember 1977. At that point only a charge, not a com-plaint,was outstanding. The charge alleged that the Ap-plicant violated Section 8(a)(1), (3), (4), and (5) by relo-cating its Lake City operation to Beattyville, Kentucky,on October 24, 1977.There was not, during December 1977, any question ofremedy. There was no question which would require theApplicant to show as it did through voluminous docu-mentsat the unfair labor practice trial that it would havebeen financially burdensome to relocate the displacedfiremen's clothing production back to Lake City. Thequestion in December 1977 was a simple one. Why didthe Applicant move the fire clothing production on Oc-tober 24, 1977?Ingham'sresponse to Board Agent Prowell appearedto be complete. The telegram (quoted above) sets forth aspecific reason for the relocation. Obviously, the GeneralCounsel had the means to determine whether the strikehad curtailed the Lake City operations. There was no ap-parent need for Ingham to supply that information. Obvi-ously, a manufacturing facility looses its ability to fillorders and make a profit when its production is stopped.There was no need for Ingham to supply that informa-tion.Otherwise, the October 23 telegram is a self-explan-atory document. It contains all that any reasonable laborattorney would have thought necessary to defend Case10-CA-13284-2.Subsequently, after the January 5, 1978 tentative deci-sion to keep the firemen's clothing production in Beatty-ville, a question may have arisen as to economic justifica-tion.However, in that regard, as shown above, the Ap-plicant offered to permit the Union to examine its books.The Union refused.During numerous settlement discussions and in letters,theApplicant told the Region that return of the fireclothing production to Lake City would impose a finan-cial hardship. However, the Region never asked the Ap-plicant to present evidence of financial hardship.Of course, the Applicant did not undertake to defendthe 10-CA-13284-2 unfair labor practice charge with thesame vigor that it ultimately defended the complaint alle-gations.To do so would have involved a ridiculouswaste of money. i i No intelligent employer would permitthe extensive expense inherent in such defense at a timewhen no sanctions would result and when the chargemay have been dismissed without further action. The11A requirement that an applicant must fully defend all charges at theinvestigative stage without regard to cost would effectively circumventthe objective of the EAJA, which wasdesignedto prevent the Govern-ment from unfairly enforcing sanctions against small business by subject-ing those businesses to large litigation and investigative expensesFeesA. The Underlying Unfair Labor Practice ProceedingThe EAJA permits a prevailing party to receive feesand other expenses incurred by it in connection withagency proceedings. The Act provides that the Appli-cant's claim may be reduced if the Applicant unduly andunreasonably protracted the final resolution of the matterin controversy.No evidence was offered and I am unaware of anyfacts that show the Applicant unduly and unreasonablyprotracted final resolution of the unfair labor practiceproceedings. Therefore, I find that the fee award shouldnot be reduced on that basis.The Act permits recovery of reasonable fees, expenses,costs of studies, reports, etc. Recovery of attorney oragent fees are limited to a rate not to exceed $75 perhour.TheBoard'sRulesandRegulations,Section102.145(c), state:(c) In determining the reasonableness of the feesought for an attorney, agent, or expert witness, thefollowing matters shall be considered:(1) if the attorney, agent, or expert witness is inpractice, his or her customary fee or similar serv-ices,or, if an employee of the applicant, the fullyallocated cost of the services;(2) the prevailing rate forsimilarservices in thecommunity in which the attorney, agent or expertwitness ordinarily performs services;(3) the time actually spent in the representation ofthe applicant;(4) the time resonably spent in light of the diffi-cutly or complexity of the issues in the adversaryadjudicative proceeding . . . .With the above in mind, I shall examine the Appli-cant's claim from the point of reasonableness. 12In assessingreasonableness, I am aware of two signifi-cant overriding points:(1)The Applicant was aware of the sizeable financialburden and production delay potential that a Boardorder requiring removal of the firemen's clothing back to12The Applicant limited its claim for attorney fees to $75 in instanceswhere the actual billing reflected an hourly rate of $75 or more Evi-dence thatwas undisputedby the General Counsel demonstrated thatthose actual billing rateswere customary and reasonable No contraryevidence was offered to the Applicant's proof that actual fees, whichwere shown to be at a rate below $75 per hour, were customaryand rea-sonable The Applicant's proof thatits actualbilling rates were in accordwiththe ratesin the community was not contested by the General Coun-selThe General Counsel did not contest the Applicant'sassertion re-garding time actually spent except as noted below 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLake City wouldentail;and (2) although its attorneysfelt that the Applicant had a solid defense to the unfairlabor practiceallegationregarding the relocation issue,because of the unavailability of discovery in an NLRBproceeding, the attorneys could not be sure that theGeneral Counsel's case was as weak as it appeared tothem.I credit the Applicant's contention that both the abovefactors contrbuted to its decision to fully prepare anddefend the unfair labor practice case.Additionally, I am persuaded that but for the reloca-tion allegation and the remedy sought by the GeneralCounsel, the underlying matter would have settled earlyin 1978. Therefore, I shall not automatically discountclaims for fees not directly related to the relocation alle-gations. I do not adopt the General Counsel's contentionthat the Applicant is "only entitled to those fees and ex-pensesattributable to the relocation charge." But for therelocation charge, the underlying matter would have set-tled and, therefore, all litigation fees after February 1978would have been avoided.Nevertheless, I find that the Applicant is not entitledto any fees and expenses incurred before the complaintissued on the relocation matter on February 9, 1978. TheGeneral Counsel is obligated to investigate all charges.The General Counsel should not be bound by the "sub-stantial justification" standard prior to complaintissuing.The investigatory stage of an unfair labor practicecharge is not part of the adversary proceeding.Ialso agree with the General Counsel's contentionthat the Applicant should be denied fees associated withhandling an unemployment compensation claim. Al-though the Applicant contends those proceedings werenecessary for discovery purposes, the Applicant wasunable to show that, but for the discovery aspect, an at-torney would not have handled the unemployment com-pensationhearing. Therefore, I shall deduct $130.75 fromthe Applicant's claim.Nevertheless, the work of Attor-ney Jennifer Cox in digesting the unemployment tran-scripts did directly relate to the underlying unfair laborpractice proceeding. Therefore, I shall allow that claimof $1665.I also agreewith the General Counsel that expert wit-nessfees should be limited to $75 per hour.Concerning the General Counsel's claim that the Ap-plicantwas excessive in using three attorneys in theunfair labor practice hearing, I disgree. Unrebutted testi-mony proved that all three engaged in productive, non-duplicatework during the trial. Keeping in mind thedevastating effect a loss would have had on an appli-cant's business and the fact that the Applicant was notaware of what the General Counsel's case entailed, I amunable to find that Applicant's use of three attorneys wasexcessive.Moreover,I am unableto approach this case throughuse of a "lodestar" approach by concluding what wouldbe a reasonable number of hours necessary to litigate thiscase.This case involved factors other than those foundin normal litigation practice, including extensive settle-ment efforts13 plus extensivetrial efforts that may havebeen unnecessary in courts when discovery is permitted.Additionally, there was no evidence that demonstratedthe Applicant's use of some 14 attorneys at various timeswas unreasonable. The practice of using several attor-neys in the same law firm has become widely accepted.The General Counsel offered no evidence to support hercontention that a client should be able to except that itstask can be handled by one attorney.As mentioned above, I am not persuaded that the useof three attorneys for preparation and trial wasunreason-able in this instance. However, I do agree with the Gen-eral Counsel that a certain claim is unreasonable. I find ituneasonable to use all three attorneys in the August 22,1980 trial preparation of SydneyBurns.Therefore, Ishall disallow the claims of Rosenthal and Cox for 7 and10.5hours respectively.Denlinger, the chief attorney,claimed 8 hours for that date in preparation of Burns. Ishall allow that 8-hour claim.Contrary to the General Counsel'sarguments, I amunable to arbitrarily deny claims stemming from intraof-fice conferences. Those claims appear reasonable in viewof the other factors mentioned above. The same is trueregarding claims associated with preparing documentsfor the 1980 unfair labor practice hearing. Those docu-ments were voluminous and, as shown above, the Appli-cant could not risk a loss over the relocation issue.As to traveland mealtime,I find that the Applicant'spractice of charging travel time only when the travel oc-curred during working hours, thereby depriving the at-torney of an opportunity to earn other fees, and thepractice of charging for workingmealsare reasonable.I do not find the time the Applicant spent on briefs tothe administrative law judge to be unreasonable. Howev-er, the Applicant's claimof 57 hours to submita substan-tially similar brief to the Board does appear excessive. Ifind that 10 hours should be reasonable for preparationof the brief that was submitted to the Board.The Applicant claims feesand expensesassociatedwith the underlying unfair labor practice proceeding inthe amount of $104,330.25. In view of my findings, I rec-ommend that the Applicant be reimbursed fees and ex-penses for work in the unfair labor practice proceedingin the amount of $96,904.45, which is itemized as fol-lows:Ronald G. Ingham$ 9,347.50Dean Denlinger26,831.25Expenses5,250.74Daniel G. Rosenthal30,006.25Jennifer Cox18,967.50Robert Brown937.50Gary Greenburg937.50Edward Mitchell206.25Richard DuRose1,231.25Kathleen Brott1,237.50Howard Thiell, Jr.18.75Peter Tambroski26.25Stephen Butler81.25'sThose settlement efforts resultedin numeroustrips and conferencesand an additional unfair labor practice hearing LION UNIFORMRobert Papp13.75Barbara James105Allan GradskyFees (limited to $75 per hour)4,575Expenses(387.46)Total fees and expenses4,962.46Hope Bailey400Deductions.Unemployment compensation hearing130.7547 hours at $75 per hour (brief toBoard)3,525.50Total deductions$3,656 25B. The EAJA ProceedingsThe Applicantclaimsfeesand expenses incurredduring the prosecution of this EAJA claim through June29, 1983,14 totaling $97,346.07. I find that the Applicantshould recover fees and expenses incurred during theEAJA proceeding.In that regard, I find that the EAJA proceedings werenot unduly and unreasonably protracted by the Appli-cant.As noted above, the February 19, 1982 application forfees and expenses under EAJA was referred to me onFebruary 23, 1982. On March 26, 1982, the GeneralCounsel filed a motion to dismiss the application. Byorder dated April 22, 1982, the General Counsel's motionto dismisswas denied.On May 20, 1982, the General Counsel was granted anextension of time until June 8 to file an answer to the ap-plication. The General Counsel's answer was received onJune 8, 1982.On July 9, 1982, the Applicant's reply to the answer ofthe General Counsel was received.On July 14, 1982, a conference phone call was initiatedby me including counsels for the General Counsel andtheApplicant.During that conference, the GeneralCounsel requested an additional verified statement fromthe Applicant regarding the issue of the Applicant's eligi-bilty under the EAJA. I suggested that rather than rely-ing on astatement from the Applicant, the GeneralCounsel could avoid additional delay by examining theApplicant's books and records. The Applicant agreed topermit the General Counsel toexamine itsbooks andrecords.However, the General Counsel insisted that itwas entitled to an additional verifiedstatementfrom theApplicant. The Applicant agreed to supply the requestedstatement. The General Counsel was asked by me to dis-close its basis for the substantial justification claim to theextent that claim relied on evidence not in the unfairlabor practice proceeding record. The General Counselreplied that he would not disclose contents of investiga-tive files.However, after further discussion the GeneralCounsel agreedto examinethe investigative files andconsider possible stipulations of fact. I reminded the par-ties that it was the Board's practice to seek to avoid ahearing inEAJA proceedings if possible. I asked the at-" The Applicant may incuradditional fees and expenses as this litiga-tion continuesTherefore,my ruling should be adjusted at the conclusionof these proceedings275torneys to cooperate toward that end and pointed outthat the parties could agree on discovery devices such asdepositions if those devices would assist in resolvingissues wihtout a hearing.During the September 16, 1982 conference phone callinvolving counsel for the General Counsel, the Appli-cant, and me, the Applicant advised that the additionalfinancial statement requested by the General Counselwould be submitted to the General Counsel during thefollowing week.By letter dated September 20, 1982, the Applicant sup-plied additional information pursuant to the GeneralCounsel's request.During an October 1, 1982 phone conversation involv-ing all the parties and me, the Applicant advised theGeneral Counsel had asked it to reply to questions re-garding employee count and to supply additional infor-mation.Additionally, the General Counsel recently re-quested the underlying records from the Applicant. TheApplicant indicated the General Counsel's request wouldbe burdensome.However, the Applicant agreed tocomply with the General Counsel's request. The Appli-cant asked if the General Counsel would cooperate indiscovery of basis for the General Counsel's claim of"special circumstances."15 I pointed out that the Boardhas permitted the use of discovery in certain situationsand that its use here may assist in avoiding a hearing.The Applicant agreed to discuss the matter with theGeneral Counsel in the upcoming week.The parties were advised that in accord with our dis-cussions and my efforts to resolve the issues without ahearing, I would issue an order directing the filing oftrial briefs.On that date, October1, I issued anorder di-recting the parties to file trial briefs outlining all issues offact and law.During an October 16, 1982 conference phone call,counsel for the General Counsel advised that he hadbeen authorized to employ a certified public accountantto examine the Applicant's books regarding the eligiblityissue. In light of the General Counsel's authority to use aCPA and the necessity of additional time for the CPA toconclude his work, the date for receipt of pretrial briefswas extended to January 17. The Applicant agreed tocooperatewith the CPA employed by the GeneralCounsel provided the Applicant is given a copy of theCPA's report to the General Counsel.By telegram dated October 15, 1982, the Applicantmoved to preclude the General Counsel from introduc-ing evidence supporting its special circumstances claim.The Applicant based its motion on an assertion that theGeneral Counsel had refused to cooperate in providinginformation regarding its special circumstances allega-' 5The GeneralCounsel contendedthat the Applicantshould bebarredfrom recoveryof fees and expenses due to special circumstancesAs shown abovein this decision,the General Counsel'sclaim was basedon an alleged refusalof the Applicant to cooperatein the investigation ofthe charge in Case10-CA-13284-2 The General Counselcontended thatits special circumstances claim was based on the contentsof phone con-versations during December1977 betweenBoardAgent Prowell and theApplicant's attorney,InghamThe Applicant's EAJA attorneyasked ifshe could examine the RegionalOffice'stelephonelogs of those phoneconversations 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion. By letter to me dated October 19, 1983, counsel fortheGeneral Counsel stated,inter alia,"Although nottechnically covered by Section 102.157(f) and (h), wewill provide additional information concerning our 'spe-cial circumstances' contention."By the October 20, 1982 order, the Applicant'smotionto preclude the General Counsel from introducing evi-dence was denied. The parties were directed to concludeall discovery before submitting pretrial briefs.Despite the fact that the only matter sought by theApplicant involved notes of two alleged December 1977phone conversations between Board Agent Prowell andan attorney for the Applicant, the General Counsel filedwith the Board on November 3, 1982,a requestfor spe-cial permission to appeal my October 20, 1982 order. Initsrequest, theGeneral Counsel stated, among otherthings:3.As notedsupraJudge Robertsons' originalOrder appears to contemplate broad pretrial discov-ery. Indeed, during the October 1, conference callwith the parties. Judge Robertson indicated a will-ingness to permit interrogatories and/or desposi-tions of Board Agents should Applicant so choose.Concededly, his Order of October 20 may be some-what narrower. Thus, in that Order he compels pre-trialdiscovery of "all materials which would besubject to production under Section 102.228(b)(1),during the hearing." However, we note that theprior broad Order has never been rescinded. Ac-cordingly, we believe that we are now subject to abroad pre-trial discovery Order. At the very least,we are subject to a somewhat narrower pre-trialdiscovery Order.By Board Order dated November 15, 1982, the Gener-alCounsel's special requestwas granted and allprehear-ing discovery was denied.Pretrial briefswere received from the Applicant andthe General Counsel on January 17, 1983.During a January 26, 1983 phone conference, the par-tieswere directed to consult and jointly submit an orderdirecting hearing, which was to specify outstanding fac-tual and legalissues andthe nature of the planned proof.During a March 1, 1983 conference, the Applicant ad-vised it had not received the report from the GeneralCounsel's CPA and that it needed that report before itcould meet and discuss the proposed trial order. A tenta-tive date for the parties to meet and draft the trial orderwas set for March 21, 1983.On March 17, 1983, the General Counselinitiated aconference call. The General Counsel orally requested acontinuance of the scheduled March 21 meeting on thegrounds that the report from the General Counsel's CPAwas not ready. A new datewas suggested,but the par-tieswere unable to agree. Counsel for the General Coun-sel then mentioned that he had not cleared with hispeople the format of the pretrial order proposed by mein the January 26, 1983 conference. Counsel for the Gen-eral Counsel was thereon directed to inform me and theApplicant no later than March 18, 1983, whether theGeneral Counsel would agree to meet with the Appli-cant and drafta hearingorder as earlier proposed.In a March 18, 1983 conference call, counsel for theGeneralCounsel advised that the General Counselwould not agree to a hearing order as proposed. Counselfor the General Counsel also advised that he would notsubmit to the Applicant logs of the December phoneconversations between Board Agent Prowell and theApplicant's attorney,Ingham,before hearing in thismatter and only then preparatory to cross-examination ifBoard Agent Prowell was called as a witness. Counselfor the General Counsel also stated that he will reserve adecisionwhether he will submit a copy of the reportfrom the General Counsel's CPAuntilafter he has hadan opportunityto examinethe CPA report. The Appli-cant reminded counsel for the General Counsel that hehad originally agreed to supply the Applicant withcopies of the CPA report as a condition precedent to theApplicantpermittingthe CPA toexamine itsbooks andrecords.In anApril 5, 1983 phone conference, the Applicantrequested continuance of the hearing on grounds that ithad not received a copy of the CPA report from theGeneral Counsel. The General Counsel agreed to author-ize the Regional Office in Cincinnati to release the CPAreport to the Applicant on this date.During conferences on April 6 and 8, 1983, the Appli-cant's unopposed request to continue opening thehearingtoMay 16, 1983, was granted on the grounds that theApplicant had insufficient time to prepare following re-ceipt of the General Counsel's CPA report.In view of the above and my knowledge of these pro-ceedings,I am persuadedthat the Applicant has cooper-ated fully in efforts to expedite resolutionat a minimumcost.The General Counsel, on the other hand, appearedto persistin exaggeratedpositions, oftentimes on overlytechnical points.Therefore, I find that the Applicant should not be pre-cluded from recovering fees and expenses associatedwith prosecution of this Equal Access to Justice Actclaim.The General Counsel contends that feesand expensesassociated with the EAJA prosecution should be award-ed only when the General Counsel has acted unreason-ably.During the instant proceedings, the General Counselresistedmy efforts to have the parties discuss settlement.As noted above, counsel for the General Counsel filed arequest for special permission to appeal to the Board,which misstated and exaggerated the substance and back-ground of my prior orders. Thereafter, despite his Octo-ber 19, 1982 writtenassurancethat he would provide tothe Applicant additional information regarding its specialcircumstances contention, counsel for the General Coun-sel did not do so until after the hearing in this matter.Moreover, even though I asked the General Counsel toconsidera stipulationregarding facts behind its specialcircumstances contention during our July 14, 1982 phoneconference, counsel for the General Counsel made nosuch proposal until the hearing. LION UNIFORMThe General Counsel's actionsin failingto cooperatethrough production of the telephone logs of the Decem-ber 1977 phone calls between Prowell andIngham or, al-ternatively, through proposal of stipulations of the sub-stance of those phone conversations, and its refusal onMarch 18, 1983, to agree to meet with the Applicant tofinally draft a trial order that may have illustrated that ahearing was unnecessary, resulted in the holding of anEAJA hearing that may have been unnecessary.The General Counsel's actions were unreasonable andthose actions contributed to protracting these EAJA pro-ceedings.As to the General Counsel's contention that the Appli-cant's claim forfees and expensesduring the EAJA pro-ceeding are excessive, I disagree. The application re-quired immediate action in view of the requirement thatitmust be filed within 30 days after the Board's underly-ing Order. The application was complete and well pre-pared. I do not find a claim of 89.5 hours for preparationof the application to be excessive. Neither do I find theclaimsfor travel copying,and miscellaneousmatters tobe excessive as alleged by the General Counsel.Irecommend that the Applicant be reimbursed feesand expenses for work in these EAJA proceedingsthrough June 29, 1983, in the amount of $90,564.6516which is itemized as follows:16 The claimsubmitted regarding Peat,Marwick, Mitchell & Co DRwas not itemized on anhourlybasisNo allowanceisgranted on thatbasis subjectto that claim being resubmitted duringfinal adjustment, atthe conclusion of these proceedings277Expenses$8,875.34HopeM. Frye42,935.00Daniel Rosenthal15,393.75Dean Denlinger7,050.00Richard DuRose450.00Howard Thiele4150.00Stephan Butler75.00Betty Siegfield(paralegal)17.50B. L. Smith (investigator)17.50Thomas Jackson (investigator)35.00Rippe &Kingston (CPA)Joseph Rippe (claim add to$75/hr)4,503 75Laura Brunner1,360 80Paraprofessionals67.50Secretaries ($92.85 & $40.08)132.93Out-of-pocket expenses418 08Roger Makley (plus expensesof $125)2,625 00PriceWaterhouse (claim adj$75/hr.)60000John Fischer96 25Peter Tamborski45 00Ronald Ingham300.00Bari Gaston (paralegal)691 25Pam Jenning (paralegal)2,756.25Debbie Martin (paralegal)1,242.50Cynthia Harper (paralegal)288 75Todd Cavern (investigator)17.50Jim Prichard (investigator)420 00